EXECUTION COPY


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.42












LICENSE AGREEMENT






BY AND BETWEEN






REVANCE THERAPEUTICS, INC.






AND






SHANGHAI FOSUN PHARMACEUTICAL INDUSTRIAL DEVELOPMENT CO., LTD.






DECEMBER 4, 2018











--------------------------------------------------------------------------------







LICENSE AGREEMENT
This License Agreement (the “Agreement”) is entered into as of December 4, 2018
(the “Effective Date”) by and between Revance Therapeutics, Inc., a Delaware
corporation with a place of business at 7555 Gateway Blvd., Newark, California,
94560 (“Revance”) and Shanghai Fosun Pharmaceutical Industrial Development Co.,
Ltd., a Chinese corporation with a place of business at Building A, 1289 Yishan
Road, Minhang District, Shanghai 200233, China (“Fosun”). Revance and Fosun are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.


RECITALS
WHEREAS, Revance is a biotechnology company developing botulinum toxin products
for use in aesthetic and therapeutic indications, including a certain
proprietary biological product known as RT002;
WHEREAS, Fosun is a pharmaceutical company engaged in the research, development
and commercialization of products for human use in the aesthetic and therapeutic
settings;
WHEREAS, Revance and Fosun desire to establish a license agreement for the
further development and commercialization of RT002, with the objective of
providing pharmaceutical products in specified territories to patients.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
ARTICLE I.
DEFINITIONS AND CONSTRUCTION
The following terms shall have the following meanings as used in this Agreement:
Section 1.01    “Aesthetic Indication” means the treatment, minimization, and/or
eradication of, or the appearance of any lines or wrinkles on the body,
including without limitation, glabellar lines and crow’s feet on the face.
Section 1.02    “Affiliate” means with respect to either Party, any Person
controlling, controlled by or under common control with such Party, from time to
time and for so long as such control exists. For purposes of this definition of
Affiliate, “control” (and, with correlative meanings, the terms “controlled by”
and “under common control with”) means (a) direct or indirect ownership of fifty
percent (50%) or more of the stock or shares having the right to vote for the
election of directors of a Person or (b) the possession, directly or indirectly,
of the power to direct, or cause the direction of, the management or policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.


1
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Section 1.03    “Alliance Manager” shall have the meaning assigned in Section
3.01.
Section 1.04    “Annual Net Sales” means the Net Sales made during any given
Calendar Year.
Section 1.05    “Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices
Act, as amended, and any other applicable anti-corruption laws and laws for the
prevention of fraud, bribery, racketeering, money laundering or terrorism in the
Territory.
Section 1.06     “Applicable Laws” means all applicable statutes, ordinances,
codes, executive or governmental orders, laws, rules and regulations, including
without limitation, any rules, regulations, guidelines or other requirements of
Regulatory Health Authorities, that may be in effect from time to time.
Section 1.07     “Bankruptcy Code” means Title 11, United States Code, as
amended, or analogous provisions of Applicable Laws outside the United States.
Section 1.08     “Biosimilar” means, with respect to the Product, any
pharmaceutical product that: (a) has received all necessary approvals by the
applicable Regulatory Authorities in such country to market and sell such
product as a pharmaceutical product, including required pricing; (b) is marketed
or sold by a Third Party that has not obtained the rights to market or sell such
product as a licensee, sublicensee or distributor of Revance or Fosun or any of
their respective Affiliates, licensees or sublicensees with respect to the
Product; (c) is highly similar to the Product notwithstanding minor differences
in clinically inactive components; (d) has no clinically meaningful differences
from the Product in terms of safety, purity, and potency; and (e) is approved as
(i) a “biosimilar” (in the United States) of the Product, or (ii) if not in the
US, the foreign equivalent of a “biosimilar” of the Product in the Territory; in
each case for use in such country pursuant to an expedited regulatory approval
process governing approval of generic biologics based on the then-current
standards for regulatory approval in such country (e.g., the BPCIA Act or an
equivalent under foreign law) and where such Regulatory Approval was based in
significant part upon clinical data generated by Revance, Fosun or their
respective Affiliates or Sublicensees with respect to the Product.
Section 1.09    “BLA” means (a) in the US, a Biologics License Application, as
defined in the BPCI Act, and applicable regulations promulgated thereunder by
the FDA, or any equivalent application that replaces such application, (b) in
the Territory, the relevant equivalent to the foregoing.
Section 1.10    “BPCI Act” means the Biologics Price Competition and Innovation
Act of 2009 within the Patient Protection and Affordable Care Act, as set forth
in Section 351(k) of the United States Public Health Services Act (42 U.S.C.
262), which was signed into law in the United States in March 2010, as may be
subsequently amended.
Section 1.11    “Breaching Party” shall have the meaning assigned in
Section 11.02(a).


2
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Section 1.12    “Business Day” means any day other than (a) a Saturday or a
Sunday or (b) a day on which commercial banking institutions are authorized or
required by Applicable Laws to be closed in New York City, New York or in
Shanghai, People’s Republic of China.
Section 1.13    “Calendar Quarter” means each successive period of three (3)
consecutive calendar months commencing on 1st January, 1st April, 1st July and
1st October.
Section 1.14    “Calendar Year” means each successive period of twelve (12)
consecutive calendar months commencing on 1st January.
Section 1.15     “Change of Control” means, with respect to a Party, (a) a
transaction or series of related transactions that results in the sale or other
disposition of all or substantially all of such Party’s assets; or (b) a merger
or consolidation in which, whether or not such Party is the surviving
corporation, the shareholders of such Party immediately prior to the
consummation of such merger or consolidation do not, immediately after
consummation of such merger or consolidation, possess, directly or indirectly
through one or more intermediaries, a majority of the voting power of all of the
surviving entity’s outstanding stock and other securities and the power to elect
a majority of the members of the surviving entity’s board of directors; or (c) a
transaction or series of related transactions (which may include a tender offer
for such Party’s stock or the issuance, sale, or exchange of stock of the Party)
if a single Person or group of Persons who are Affiliates (including, without
limitation, Affiliates that are venture capital or investment divisions of such
Person) and who are engaged in the research, development, manufacturing and
commercialization of pharmaceutical products acquire the Party’s stock in such
transaction or series of related transactions that possesses a majority of
voting power of all of the Party’s outstanding stock and other securities and
the power to elect a majority of the members of the Party’s board of directors.
Section 1.16    “Co-Chair” shall have the meaning assigned in Section 3.04.
Section 1.17    “Combination Product” means any combination of the Product and
any other commercial product(s), including fillers, where such products are not
formulated together but are sold together as a single product and invoiced as
one product. For purposes of Section 1.54, the other commercial product(s) shall
be referred to as the “Other Product(s)”.
Section 1.18    “Commercialization” means all activities undertaken relating to
the marketing and sale of Product, advertising, education, planning, marketing,
promotion, distribution, market and product support, and any post-approval
clinical studies commenced after the First Commercial Sale of the Product in the
Territory. “Commercialize” shall have a corresponding meaning.
Section 1.19    “Commercialization Plan” shall have the meaning assigned in
Section 4.09.
Section 1.20    “Commercially Reasonable Efforts” shall mean, with respect to a
Party’s obligations under this Agreement, the efforts and resources typically
used by pharmaceutical companies similar in size and scope to perform the
obligations at issue, which efforts shall not be less than those efforts made by
the performing Party with respect to other products at a similar stage


3
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




of development or in a similar market and commercial potential, taking into
account the competitiveness of the market place, the proprietary position of the
products, the regulatory structure involved and the profitability of the
applicable products. Without limiting the foregoing, Commercially Reasonable
Efforts requires, with respect to such obligations, that the Party apply efforts
sufficient to carry out the given obligation in a diligent and sustained manner
without undue interruption, pause, or delay. It is anticipated that the level of
effort will change over time, reflecting changes in the status of the Product
and the market involved.
Section 1.21     “Competitive Product” means any pharmaceutical composition [*],
regardless of formulation, dosage, or form, other than the Product.
Section 1.22    “Confidential Information” means, subject to the exceptions
listed at Section 7.02, any and all (a) Know-How relating to the Exploitation of
the Product or relating to other aspects of this Agreement, and (b) Information
and Materials, whether oral or in writing or in any other form, disclosed
before, on or after the date of this Agreement by one Party to the other Party,
including the terms of this Agreement.
Section 1.23    “Control” means, with respect to an item of Know-How, Patent or
other Intellectual Property Rights, the ability and authority of a Party or its
Affiliates, whether arising by ownership, or pursuant to a license or
sublicense, to grant licenses, sublicenses, or other rights to the other Party
under or to such item of Know-How, Patent or Intellectual Property Rights as
provided for in this Agreement without breaching the terms of any agreement
between such Party and any Third Party.
Section 1.24    “Cost of Goods”, to be more specifically defined in the Supply
Agreement, shall mean the fully burdened cost of manufacturing and supplying
finished Product (as defined in Section 1.61), such costs to include the cost of
direct materials and labor, conversion, packaging and labeling, associated
freight expenses, and attributable portion of overhead. For clarity, Fosun’s
Cost of Goods will be consistent with internal and external reporting for
Revance’s Cost of Goods and associated Product gross margin calculations, as per
U.S. GAAP. The Cost of Goods shall be subject to the condition defined at
Exhibit E hereto.
Section 1.25    “CRO” means a contract research organization, as defined in 21
C.F.R. 312 or in any Applicable Laws, that assumes, as an independent contractor
with the sponsor of a clinical trial, one or more of the obligations of a
sponsor, e.g., design of a protocol, selection or monitoring of investigations,
evaluation or reports, and preparation of materials to be submitted to the
applicable Regulatory Authority.
Section 1.26    “Development” means all activities relating to obtaining
Regulatory Approval of the Product and new Indications therefor, but excluding
activities related to the manufacture of Product. Development activities
includes, for example, (a) the conduct of all preclinical and clinical testing
required for Regulatory Approval of the Product in the Territory, (b) the
conduct of all regulatory activities directed to obtaining and maintaining
Regulatory Approval of the Product in the Territory. “Develop” and “Developing”
shall have a corresponding meaning.


4
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Section 1.27    “Drug Approval Application” means an application for Regulatory
Approval required before commercial sale or use of the Product as a drug in a
regulatory jurisdiction.
Section 1.28    “Effective Date” shall have the meaning assigned in the first
paragraph of this Agreement.
Section 1.29    “Exploit” means to import, use, sell or offer for sale,
including to Develop and Commercialize, the Product in the Territory.
“Exploitation” shall have a corresponding meaning.
Section 1.30    “FDA” means the United States Food and Drug Administration or
any successor thereto.
Section 1.31    “FFDCA” means the Federal Food, Drug, and Cosmetic Act, 21
U.S.C. §§ 301, et seq., as amended from time to time.
Section 1.32    “Field” means any and all uses of Product under an Aesthetic
Indication or Therapeutic Indication.
Section 1.33    “Filing” means, with respect to a submission to a Regulatory
Health Authority, the date that such submission is confirmed to have been
received by the relevant Regulatory Health Authority.
Section 1.34    “First Commercial Sale” means, with respect to the Product, the
first arm’s length sale for monetary value by Fosun, its Affiliates, or its
Sublicensees to a Third Party for end use or consumption by the general public
of the Product in the Territory for any Indication.
Section 1.35    “Fosun Technology” means all Patents and Know-How (i) Controlled
by Fosun as of the Effective Date, or (ii) that thereafter comes into Fosun’s
Control independent of this Agreement, and in each case, that is not
Product-related IPR. For clarity, Fosun Technology may include inventions that
are broadly applicable to the Development or Commercialization of pharmaceutical
products generally.
Section 1.36    “Fosun Triggered Termination” shall have the meaning assigned in
Section 11.03.
Section 1.37     “GCP” or “Good Clinical Practices” means the current standards
for clinical trials for pharmaceuticals, as set forth in China as well as in the
United States Code of Federal Regulations, ICH guidelines and applicable
regulations, laws or rules as promulgated thereunder, as amended from time to
time, and such standards of good clinical practice as are required by other
organizations and governmental agencies in the Territory.
Section 1.38     “GLP” or “Good Laboratory Practices” means good laboratory
practices required under the regulations set forth in 21 C.F.R. Part 58, as in
effect during the Term, and the requirements thereunder imposed by the FDA and
the NMPA, and the equivalent thereof in any jurisdiction.


5
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Section 1.39    “Government Official” means any Person employed by or acting on
behalf of a Governmental Body, government-controlled entity or public
international organization.
Section 1.40    “Governmental Body” means any: (a) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government; (c)
governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, ministry, fund, foundation, center, organization, unit, body or entity
and any court or other tribunal); or (d) self-regulatory organization (including
the NASDAQ Global Market and the NASDAQ Global Select Market).
Section 1.41    “IFRS” means the International Financial Reporting Standards,
the set of accounting standards and interpretations and the framework in force
on the Effective Date and adopted by the European Union as issued by the
International Accounting Standards Board (IASB) and the International Financial
Reporting Interpretations Committee (IFRIC), as such accounting standards may be
amended from time to time.
Section 1.42    “IND” means an Investigational New Drug application or the
equivalent filed with or submitted to the relevant Regulatory Health Authority,
including, for example, the FDA, for authorization to commence human clinical
trials.
Section 1.43    “Indication” means any distinct Aesthetic Indication or
Therapeutic Indication.
Section 1.44    “Indirect Taxes” means value added taxes, sales taxes,
consumption taxes and other similar taxes.
Section 1.45    “Information” means (a) techniques, information and data
necessary or useful for the Development or Commercialization of the Product,
including without limitation, Know-How, marketing, pricing, distribution, cost,
sales, and manufacturing data or descriptions as well as (b) any information or
data relating to Materials.
Section 1.46    “Intellectual Property Rights” or “IPR” means Patents,
Trademarks, service marks, Know-How, Trade Secrets (including patentable
inventions), trade names, registered designs, design rights, copyrights
(including rights in computer software), domain names, database rights and any
rights or property similar to any of the foregoing in any part of the world,
whether registered or not, together with the right to apply for the registration
of any such rights.
Section 1.47    “I.U.” means with respect to a measure of Product, an
international unit.
Section 1.48     “Know-How” means all inventions, discoveries, data, information
(including scientific, technical or regulatory information), Trade Secrets,
processes, means, methods, practices, formulae, instructions, procedures,
techniques, materials, technology, results, analyses, designs, drawings,
computer programs, apparatuses, specifications, technical assistance,
laboratory, pre-clinical and clinical data (including laboratory notes and
notebooks), and other material or know-how, in written, electronic or any other
form, whether or not confidential,


6
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




proprietary or patentable, including without limitation: development technology;
biology, chemistry, pharmacology, toxicology, drug stability, Manufacturing and
formulation, test procedures, synthesis, purification and isolation techniques,
quality control data and information, methodologies and techniques; information
regarding clinical and non-clinical safety and efficacy studies, including study
designs and protocols, marketing studies, absorption, distribution, metabolism
and excretion studies; assays and biological methodology.
Section 1.49    “Knowledge” means the good faith understanding of the officers
of the Party associated with the representation.
Section 1.50    “Losses” means any and all direct and indirect liabilities,
claims, actions, damages, losses or expenses, including interest, penalties, and
reasonable lawyers’ fees and disbursements. In calculating Losses, the legal
duty to mitigate on the part of the Party suffering the Loss shall be taken into
account.
Section 1.51    “Manufacture” or “Manufacturing” means activities in connection
with the manufacture, processing, formulating, testing (including, without
limitation quality control, quality assurance and lot release testing), bulk
packaging or storage and delivery of Product.
Section 1.52    “Manufacturer” means Revance or such other Person as may be
appointed to supply Product to Fosun pursuant to the Supply Agreement.
Section 1.53     “Materials” means information, data or assays necessary or
useful for the Development or Commercialization of Product in the Territory.
Materials excludes any materials associated with Revance Manufacturing Know-How.
Section 1.54    “Net Sales” means the gross amount invoiced by Fosun, its
Affiliates or Sublicensees, for sales of Product to a Third Party (that is not
an Affiliate or Sublicensee) less the following deductions from such gross
amounts to the extent included in the gross amount invoiced for such Product or
otherwise directly paid or incurred by Fosun, its Affiliates or Sublicencees:
(a)    customary trade discounts, credits or allowances, not to exceed [*] of
the gross amount invoiced;
(b)    credits or allowances additionally granted upon returns, rejections or
recalls (except where such recall arises out of the gross negligence, willful
misconduct, or fraud by Fosun, its Affiliates or Sublicensees);
(c)    taxes, duties or other governmental tariffs (other than income taxes);
and
(d)    government mandated rebates.
Notwithstanding the foregoing, such aggregated allowable deductions shall not
exceed [*] of the gross amount invoiced.
For the avoidance of doubt, sales between or among Fosun and its Affiliates or
Sublicensees will be excluded from the computation of Net Sales, but the
subsequent final sales to a Third Party


7
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




by such Affiliate or Sublicensee will be included in the computation of Net
Sales. For the further avoidance of doubt, gross amounts invoiced shall exclude
value added taxes payable by Fosun as per Applicable Laws.
Net Sales for a Combination Product in the Territory shall be calculated as
follows:
(i)    If the Product and Other Product(s) in such Combination Product each are
sold separately in the Territory, Net Sales will be calculated by multiplying
the total Net Sales (as described above) of the Combination Product by the
fraction A/(A+B), where A is the standard average sales price in the Territory
of the Product separately in the same formulation and dosage, and B is the (sum
of the) standard average sales price(s) in the Territory of the Other Product(s)
sold separately in the same formulation and dosage, during the applicable
Calendar Year.
(ii)    If the Product is sold independently of the Other Product(s) in the
Territory, but the standard average sales price of the Other Product(s) cannot
be determined, Net Sales will be calculated by multiplying the total Net Sales
(as described above) of such Combination Product by the fraction A/C, where A is
the standard average sales price in the Territory of the Product sold separately
in the same formulation and dosage and C is the standard average sales price in
the Territory of the Combination Product, during the applicable Calendar Year.
(iii)    If neither (i) nor (ii) above apply, the Parties will work together in
good faith to determine the Net Sales of the Combination Product based on the
relative values of the Product and the Other Product(s).
Section 1.55    “NMPA” means the National Medical Products Administration under
the People’s Republic of China’s State Administration for Market Regulation, or
any successor thereto. For the avoidance of doubt, the NMPA shall refer to the
agency formerly known as the People’s Republic of China’s Food and Drug
Administration (CFDA).
Section 1.56    “Non-Breaching Party” shall have the meaning assigned in
Section 11.02(a).
Section 1.57    “Patent” means (a) all national, regional and international
patents and patent applications, including provisional patent applications, (b)
all patent applications filed either from such patents, patent applications or
provisional applications or from an application claiming priority from any of
these, including divisionals, continuations, continuations-in-part,
provisionals, converted provisionals, and continued prosecution applications,
(c) any and all patents that have issued or in the future issue from the
foregoing patent applications ((a) and (b)), including utility models, petty
patents and design patents and certificates of invention, (d) any and all
extensions or restorations by existing or future extension or restoration
mechanisms, including revalidations, reissues, re-examinations and extensions
(including any supplementary protection certificates and the like) of the
foregoing patents or patent applications ((a), (b) and (c)), and (e) any similar
rights, including so-called pipeline protection, or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any such foregoing patent applications and patents.


8
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Section 1.58    “Payments” shall have the meaning assigned in Section 6.07(a).
Section 1.59    “Person” means any individual, sole proprietorship, corporation,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other similar entity or organization, including a
government or political subdivision, department or agency of a government.
Section 1.60    “Pharmacovigilance Agreement” shall have the meaning assigned in
Section 4.07(a).
Section 1.61     “Product” means the finished form of the injectable
pharmaceutical drug product containing daxibotulinumtoxinA, also referred to by
Revance as RT002, that is manufactured and supplied by the Manufacturer in
accordance with the Supply Agreement, and suitable for human administration.
Section 1.62    “Product-related IPR” means all Intellectual Property Rights,
including but not limited to rights to Patents and clinical data, not otherwise
licensed by Revance to Fosun under this Agreement, that is discovered, invented,
generated, collected, or obtained by Fosun, its Affiliates, or Sublicensees in
the performance of activities conducted pursuant to this Agreement that relate
to the Product and are necessary and/or useful to the Exploitation of the
Product anywhere in the world.
Section 1.63     “Regulatory Approval” means any and all approvals (including
without limitation pricing and reimbursement approvals), product or
establishment licenses, registrations, or authorizations of any regional,
federal, state, or local Regulatory Health Authority, department, bureau, or
other governmental entity, necessary to commercially distribute, sell or market
the Product in a regulatory jurisdiction, including, where applicable, (a)
pricing or reimbursement approval in such jurisdiction, (b) pre- and
post-approval marketing authorizations, (c) labeling approval and (d) technical,
medical and scientific licenses.
Section 1.64    “Regulatory Authority” means any court or government body,
whether national, supra-national, federal, state, local, foreign or provincial,
including any political subdivision thereof, including any department,
commission, board, bureau, agency, or other regulatory or administrative
governmental authority or instrumentality, and further including any
quasi-governmental Person or entity exercising the functions of any of these.
Section 1.65    “Regulatory Documentation” means all applications,
registrations, licenses, authorizations and approvals, all correspondence
submitted to or received from Regulatory Health Authorities (including minutes
and official contact reports relating to any communications with any Regulatory
Health Authority) and all supporting documents, including documentation arising
in the course of all clinical studies and tests, in each case relating to the
Product, including all INDs, BLAs, Regulatory Approvals, regulatory drug lists,
advertising and promotion documents, adverse event files and complaint files.
Section 1.66    “Regulatory Exclusivity” means any exclusive marketing rights or
data exclusivity rights conferred by any Regulatory Health Authority with
respect to Product other than


9
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Patents, including, without limitation, rights conferred in the U.S. under the
Hatch-Waxman Act or the FDA Modernization Act of 1997 (including pediatric
exclusivity), orphan drug exclusivity, or rights similar thereto outside the
U.S.
Section 1.67    “Regulatory Health Authority” means any applicable national (for
example, FDA or NMPA), supranational, regional, state, provincial or local
regulatory health authority, department, bureau, commission, council, or other
government entity regulating or otherwise exercising authority with respect to
the Exploitation of Product in the Territory pursuant to the terms and
conditions of this Agreement, including any such entity involved in the granting
of Regulatory Approval for pharmaceutical products.
Section 1.68    “Revance” shall have the meaning set forth in the preamble.
Section 1.69    “Revance Change of Control” shall have the meaning set forth in
Section 2.07.
Section 1.70    “Revance Corporate Trademarks” shall have the meaning set forth
in Section 1.75.
Section 1.71    “Revance Know-How” means any and all know how, information, data
(including, without limitation, pre-clinical data, toxicology information and
clinical trial data), documents, materials, and software (including, but not
limited to, marketing information, technical information, regulatory
information, clinical information, processes, procedures, methods, formulae,
protocols, and techniques) relating to Product and which is useful and necessary
for Fosun to obtain Regulatory Approval of the Product in the Territory, or
otherwise import, Develop, use, sell, offer for sale, or Commercialize the
Product in the Territory, but not including Revance Manufacturing Information,
which exists as of the Effective Date or during the Term and is Controlled by
Revance or its Affiliates.
Section 1.72     “Revance Manufacturing Information” means any and all
confidential documents and information Controlled by Revance and/or its
Affiliates and relating to the manufacture of Product.
Section 1.73     “Revance Patents” means any and all patent applications and
patents generically or specifically claiming or covering the use, sale, offer
for sale and/or import of Product (including without limitation the active
pharmaceutical ingredient in Product and its dosage forms and formulations),
that are Controlled by Revance or its Affiliates as of the Effective Date or
during the Term in the Territory, including without limitation the following:
(a) patent applications and patents set forth in Exhibit A; (b) divisions,
continuations, continuations-in-part, renewals, and substitute applications of
any patent applications described in (a); (c) patents that may issue from any
patent applications described in (a) or (b); (d) reissues, reexaminations, and
extensions or restorations of patents described in (a) or (c) by existing or
future extension or restoration mechanisms, including without limitation, patent
restoration and supplementary protection certificates or the equivalent thereof;
and (e) any other form of government-issued right in the Territory substantially
similar to any of the foregoing. Notwithstanding anything to the contrary,


10
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Revance Patents will not include any patent applications or patents claiming or
covering any processes for manufacture of Product.
Section 1.74     “Revance Product Trademarks” shall have the meaning set forth
in Section 1.75.
Section 1.75    “Revance Technology” shall mean, for purposes of this Agreement,
the Revance Know-How, Revance Patents, and Revance Trademarks.
Section 1.76    “Revance Trademarks” means any trademarks, applications to
register trademarks, intent-to-use applications, or other registrations or
applications related to trademarks, common-law trademarks and rights, service
marks, trade dress, logos, trade names, corporate names, all rights arising from
the use of or existing in connection with domain names, and all goodwill
associated with the foregoing and all registrations and applications for
registration of any of the foregoing, currently pending or applied for in the
future by Revance, all to the extent Controlled by Revance or its Affiliates in
the Territory as of the Effective Date or during the Term that are (a) specific
to and only used with Product(the “Revance Product Trademarks”) or (b) used in
connection with, but are not specific to or used exclusively with, Product
(including, without limitation Housemarks of Revance)(the “Revance Corporate
Trademarks”).
Section 1.77    “Review Period” shall have the meaning assigned in Section 7.07.
Section 1.78     “SAKURA 3 Trial” means the clinical phase 3 trial investigating
the long-term safety of the Product for the treatment of moderate to severe
glabellar lines in adults.
Section 1.79    “Senior Executives” means (a) the Chief Executive Officer of
Revance and (b) the Chief Executive Officer of Fosun. A Party shall be entitled,
effective upon written notice thereof to the other Party, to designate one of
its other representatives having equivalent seniority and experience to replace
such foregoing representative as that Party’s Senior Executive for the purpose
of this Agreement.
Section 1.80    “Sublicensee(s)” shall have the meaning assigned in
Section 2.02.
Section 1.81    “Supply Agreement” means the agreement for the manufacture and
supply of Product by the Manufacturer to Fosun or its designated agent for the
purposes of this Agreement, which shall be executed by Fosun and Revance as soon
as reasonably practicable after the Effective Date.
Section 1.82    “Tax” means any form of tax or taxation, levy, duty, charge,
social security charge, contribution or withholding of whatever nature
(including any related fine, penalty, surcharge or interest) imposed by, or
payable to, a Tax Authority.
Section 1.83    “Tax Authority” means any government, state or municipality, or
any local, state, federal or other fiscal, revenue, customs, or excise
authority, body or official anywhere in the world, authorized to levy Tax.
Section 1.84    “Term” shall have the meaning assigned in Section 11.01.


11
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Section 1.85    “Territory” means the People’s Republic of China, Hong Kong
Special Administrative Region, and Macao Special Administrative Region (each of
which for purposes of this Agreement shall each be deemed a region).
Section 1.86    “Therapeutic Indication” means the treatment, prevention or
palliation of any disease or non-aesthetic medical condition, including but not
limited to, cervical dystonia, plantar fasciitis, chronic migraine, upper and
lower limb spasticity, hyperhidrosis, urinary incontinence, overactive bladder,
strabismus, facial spasm, blepharospasm, and focal dystonia.
Section 1.87    “Third Party” means any Person other than Revance, Fosun, or
their respective Affiliates.
Section 1.88    “Third Party Claims” shall have the meaning assigned in
Section 12.01(a).
Section 1.89     “Third Party Compensation” shall have the meaning assigned in
Section 6.04(f).
Section 1.90    “Trademark” means any trademark, trade name, service mark,
service name, brand, domain name, trade dress, logo, slogan or other indicia of
origin or ownership, including the goodwill and activities associated with each
of the foregoing.
Section 1.91    “Trademark License Agreement” shall have the meaning assigned in
Section 2.06(b).
Section 1.92    “Trade Secret” means information, including but not limited to
formulae, techniques, conditions, reagents, processes, or methods, that (i)
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and (ii)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.
Section 1.93    “Transfer Price” means with respect to the Product and placebo
supplied by Revance, the Manufacturer’s Cost of Goods plus [*], subject to [*]
the Supply Agreement.
Section 1.94    “U.S. GAAP” means United States Generally Accepted Accounting
Principles, consistently applied.
Section 1.95    “Valid Claim” means (a) a claim of an issued and unexpired
Patent within the Revance Patents that has not been held unpatentable, invalid,
or unenforceable by a court or other government agency of competent jurisdiction
in an unappealable decision or has not been admitted to be invalid or
unenforceable through disclaimer, or otherwise or (b) a claim of a pending
patent application within the Revance Patents that has not been abandoned,
finally rejected or expired without the possibility of appeal or re-filing.
Section 1.96    “Written Disclosure” shall have the meaning assigned in
Section 10.02.
Section 1.97    Construction. Except where the context requires otherwise,
whenever used in this Agreement, the singular includes the plural, the plural
includes the singular, the use of any


12
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




gender is applicable to all genders and the word “or” has the inclusive meaning
represented by the phrase “and/or”. Whenever this Agreement refers to a number
of days, unless otherwise specified, such number refers to calendar days. The
term “including” or “includes” as used in this Agreement means including,
without limiting the generality of any description preceding such term. The
article, section, and subsection headings contained in this Agreement are for
the purposes of convenience only and are not intended to define or limit the
contents of such articles, sections, and subsections. The wording of this
Agreement shall be deemed to be the wording mutually chosen by the Parties and
no rule of strict construction shall be applied against any Party.
ARTICLE II.    
GRANT OF RIGHTS AND LICENSES; EXCLUSIVITY
Section 2.01    License to Fosun.
(a)    Subject to the terms of this Agreement, Revance hereby grants to Fosun an
exclusive (including with regard to Revance and its Affiliates), royalty-bearing
license, with the right to grant sublicenses solely in accordance with Section
2.02 below, under Revance Know-How and Revance Patents (but specifically
excluding Revance Manufacturing Information and related Patents) to import, use,
sell, offer for sale, Develop, and Commercialize, including without limitation
package and have packaged the Product in the Field in the Territory. For the
avoidance of doubt, the license granted in this Section 2.01 does not include
the right to manufacture or have manufactured the Product.
(b)    Fosun shall have the right to engage and appoint service providers at its
own discretion:
(i)    for the sole purpose of obtaining marketing authorisation or import
authorisation, in each case, in relation to the Product in the Territory;
provided such service providers [*], otherwise only upon prior written approval
by Revance;
(ii)    for the sole purpose of providing clinical development services in
relation to the Product; provided that any CRO shall [*];
(iii)    for the sole purpose of distributing Product in the Territory, upon
prior written notice to Revance; provided such distributor [*]; and
(iv)    for the sole purpose of marketing or promotion services in relation to
the Product on behalf of Licensee in the Territory; provided that such service
provider [*] with respect to the marketing, distribution or sale of the Product
with respect to [*], otherwise upon prior written approval by Revance.
For avoidance of doubt, the Affiliates and the Sublicensee (as defined in
Sections 2.02) of Licensee shall also have the right to engage and appoint
service providers at its own discretion for the aforementioned purposes, subject
to the same restrictions as indicated above, and provided such service providers
are bound by obligations of confidentiality no less restrictive than those
contained in this Agreement. Fosun shall remain liable for any action or failure
to act


13
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




by any service provider if such action or failure to act by the service provider
would have constituted a breach of this Agreement if such action or failure were
committed by Fosun.
Section 2.02    Sublicenses. Fosun shall have the right to grant sublicenses,
through multiple tiers of sublicenses, under the license granted to Fosun under
Section 2.01 to: (i) its Affiliates upon [*] days prior written notice to
Revance, unless such Affiliate is listed in Exhibit B hereto, in which case no
prior written notice is necessary; (ii) a Third Party in the Territory for
purposes [*]; and (iii) a Third Party for purposes [*]. Where Fosun or its
Affiliates grants such sublicense to a Person that is not an Affiliate of Fosun,
such Person shall be a “Sublicensee” for the purposes of this Agreement, and any
Person to which a Sublicensee grants a further sublicense shall also be a
Sublicensee; provided, however, that any Person that is engaged and appointed by
Fosun, its Affiliates and/or Sublicensees as a service provider pursuant to
Section 2.01(b) solely to enable such Person to provide such services shall not
be a “Sublicensee” for purposes of this Agreement. Fosun, its Affiliates and its
Sublicensees shall ensure that all Persons to which they grant sublicenses
comply with all terms and conditions of this Agreement. Fosun shall remain
liable for any action or failure to act by any Sublicensee, or any other Party
that is granted a sublicense under the licenses granted in Section 2.01 by
Fosun, its Affiliates or its Sublicensees, if such action or failure to act by
the Sublicensee would have constituted a breach of this Agreement if such action
or failure were committed by Fosun.
Section 2.03    Rights Retained by Revance. Notwithstanding the foregoing,
Revance hereby expressly retains all rights to, and excludes from the license
grant in Section 2.01, any Revance Know-How and Intellectual Property Rights,
including the Revance Manufacturing Information, related to the Manufacture of
the Product.
Section 2.04    No Implied Rights. This Agreement confers no right, license, or
interest by implication, estoppel, or otherwise under any Patents, Know-How, or
other Intellectual Property Rights of either Party except as expressly set forth
in this Agreement. Each Party hereby expressly retains and reserves all rights
and interests with respect to Patents, Know-How, or other Intellectual Property
Rights not expressly granted to the other Party hereunder. Without limiting the
generality of the foregoing, no license or other rights are granted to Fosun
under this Agreement to any pharmaceutical compositions claimed or disclosed in
any Revance Patents other than the Product.
Section 2.05    Non-Compete. Upon the Effective Date and throughout the Term,
Fosun shall not, and shall ensure that its Affiliates do not, engage in,
independently or for or with any Third Party, any research, development,
manufacture or commercialization of any Competitive Product; provided, in the
event Fosun terminates this Agreement under Section 11.02, the restrictions of
this Section 2.05 shall extend for two (2) years following such termination by
Fosun. Notwithstanding the foregoing, if Revance fails to submit a BLA for the
Product in the US by the end of 2020, the non-compete restrictions under this
Section 2.05 shall expire. Notwithstanding the above, in the event that an
Affiliate of Fosun (a) [*], such Affiliate shall not be a violation of this
Section 2.05; provided, that: (i) the Affiliate [*]; and (ii) the Affiliate [*],
or [*] (except for [*]); or (b) [*], such Affiliate shall not be a violation of
this Section 2.05; provided, that the Affiliate [*]. In the event that Fosun
and/or any of its Affiliates’ direct or indirect acquisition of or merger with a
Third Party, which will become an Affiliate of Fosun immediately after closing
of such acquisition


14
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




or merger transaction, when such Third Party is engaging in the
commercialization of any Competitive Products, Fosun will notify Revance
immediately after the closing of such acquisition or merger transaction to
initiate a discussion with Revance and suspend the commercialization of such
Competitive Products unless and until the Parties reach an agreement on this
competitive business during or after such discussion with Fosun in good faith.
Section 2.06    Trademark Rights.
(a)    Revance Trademarks. Revance hereby grants to Fosun a royalty-free
exclusive license to use Revance Trademarks, including Revance Product
Trademarks and Revance Corporate Trademarks, solely in connection with the
Commercialization, including but not limited to use, sale, offering for sale,
and import of Product in the Territory. All representations of Revance
Trademarks that Fosun intends to use will first be submitted to Revance for
approval, such approval not to be unreasonably withheld. Revance will have [*]
days to review the representation of the Revance Trademarks. If Revance does not
provide written notice of its approval or disapproval (together with its reasons
for such disapproval) within such [*] day period, Revance will be deemed to have
approved such representation.
(b)    In connection with the license granted to Fosun under the Revance
Trademarks as provided in Sections 2.06(a), Revance and Fosun agree that either
they or their respective Affiliates will, within [*] calendar days after the
Effective Date, cooperate to have an authorized representative execute a
“Trademark License Agreement”, which shall be filed with the appropriate
governmental body in the Territory if necessary.
Section 2.07    Revance Change of Control Option.
(a)     In the event of a Revance Change of Control (“Revance CoC”) during the
Term of this Agreement, Revance, or its successor entity in the event Revance
does not exist after the Revance CoC transaction (“CoC Successor”), shall have
the option (“CoC Option”) to terminate this Agreement under Section 11.02(d)
after the closing of Revance CoC, in exchange for economic compensation based on
the stage of Development of the Product as set forth below, so as to re-acquire
all licensed rights of the Product in the Territory transferred to Fosun under
this Agreement:
Stage of Development of Product Upon Termination Under CoC Option
Compensation (USD)
Prior to [*]
[*]
After [*] but prior to [*]
[*]
After [*]
[*]



* In the event the Agreement is terminated pursuant to the CoC Option in this
Section 2.07(a) prior to [*]: (1) the [*] shall be [*], and (2) the compensation
shall [*].




15
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(b)    Revance or its CoC Successor shall (i) provide written notice to Fosun of
the Revance CoC within [*] Business Days after closing of Revance CoC (“CoC
Notice”), (ii) engage in a discussion in good faith with Fosun for a period of
[*] days upon the receipt of CoC Notice to discuss the possibility to continue
to perform under the Agreement (“CoC Discussion Period”); (iii) have a period of
[*] days after the end of the CoC Discussion Period (“CoC Option Exercise
Period”) to provide written notice terminating the Agreement in accordance with
the terms and obligations of Section 11.04(d); and (iv) fully pay Fosun the
amount of economic compensation under Section 2.07(a) within such CoC Option
Exercise Period; provided that, upon request by Revance or its CoC Successor,
Fosun shall [*] during the CoC Discussion Period.
(c)    For clarity, if Revance or its CoC Successor fails to exercise the CoC
Option within the CoC Option Exercise Period, then such CoC Option shall expire
and Revance or its CoC Successor shall no longer be able to exercise such CoC
Option.
(d)    To the extent this Agreement is terminated pursuant to Section 11.02(d),
and in the event that (i) Revance then subsequently re-acquires the exclusive
rights to the Product in the Territory, or (ii) the Revance CoC transaction has
been terminated or amended in a way as if the Revance CoC has not occurred,
within [*] from termination of this Agreement under Section 11.02(d), then
Revance shall notify Fosun of such re-acquisition of rights, and Fosun shall
have the option, at Fosun’s own discretion, to re-acquire its rights to the
Product in the Territory [*].
ARTICLE III.    
GOVERNANCE
Section 3.01    Alliance Manager. Within thirty (30) days, of the Effective
Date, each Party will identify (and notify the other Party of the identity of) a
representative to act as its informal liaison under this Agreement (“Alliance
Manager”). The Alliance Managers will serve as the primary contact points
between the Parties regarding the activities contemplated by this Agreement. The
Alliance Managers may facilitate the flow of information and otherwise promote
communication, coordination and collaboration between the parties, providing
single point communication for seeking consensus both internally within each
Party’s organization, including facilitating review of external corporate
communications, and raising cross-Party and/or cross-functional disputes in a
timely manner. Each Party may change its Alliance Manager by written notice to
the other Party.
Section 3.02    Joint Development Committee. Within thirty (30) days of the
Effective Date, the Parties shall establish a Joint Development Committee (the
“JDC”). Each Party can designate three representatives as the members to the
JDC, and such initial members to be nominated by the Parties and listed at
Exhibit D herein. Such representatives shall be individuals suitable in
seniority and experience and having delegated authority to make decisions of the
JDC with respect to matters within the scope of the JDC’s responsibilities. The
JDC shall operate in accordance with the provisions of Sections 3.03 to 3.07,
and shall have no authority to alter, amend or waive the terms and conditions of
this Agreement, including any payment conditions or terms, periods of
performance, or obligations of the Parties. A Party may change one or more of
its representatives serving on the JDC at any time upon written notice to the
other Party; provided that such replacement is of comparable authority and scope
of functional responsibility within that Party’s organization


16
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




as the person he or she is replacing. At its meetings, the JDC shall discuss the
matters described below and such other matters as are reasonably requested by
either Party’s Alliance Manager. The JDC shall remain in effect as from its
establishment through the Term. Each Party, in its sole discretion, can
determine to terminate its membership in the JDC.
Section 3.03    Responsibilities of JDC. Subject to Section 3.07, the JDC shall
perform the following functions:
(a)    review and approve the Development and Commercialization strategy for the
Product in the Territory, including the Development Plan and Commercialization
Plan (defined below);
(b)    ensure harmonization of the Product Development and regulatory strategy
in the Territory with Revance’s global development and commercialization
strategy;
(c)    approve all pre-clinical and/or clinical Development activities proposed
to be conducted by or on behalf of Fosun with respect to the Product;
(d)    review and approve the protocols for each clinical trial of Product
proposed to be conducted by or on behalf of Fosun in the Territory;
(e)    facilitate and approve the exchange of Product-related Data and
information between the Parties as necessary;
(f)    ensure that Fosun’s Development and Commercialization activities are in
compliance with the Development Plan, Pharmacoviligance Agreement,
Commercialization Plan, and other relevant obligations under this Agreement,
including but not limited to, obligations to keep Revance reasonably informed
and updated regarding (i) the status of such Development and Commercialization
activities, (ii) results from any clinical trials, (iii) any adverse events, and
(iv) material correspondence with a Regulatory Authority; and
(g)    perform such other functions as are specifically designated for the JDC
in this Agreement.
Section 3.04    Co-Chairs. Each Party shall designate one of its representatives
on the JDC to co-chair the meetings for the JDC (each, a “Co-Chair”). The
Co-Chairs shall, through and with the assistance of the Alliance Managers,
coordinate and prepare the agenda for, and ensure the orderly conduct of, the
meetings of the JDC. The Co-Chairs shall, through and with the assistance of the
Alliance Managers, solicit agenda items from the JDC members and provide an
agenda, along with appropriate information for such agenda, reasonably in
advance of any meeting. Such agenda shall include all items requested by either
Co-Chair for inclusion therein. In the event the Co-Chairs or another JDC member
from either Party is unable to attend or participate in a meeting of the JDC,
the Party whose Co-Chair or member is unable to attend may designate a
substitute co-chair or other representative for the meeting.


17
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Section 3.05    Meetings. The JDC shall meet at least quarterly, or more or less
frequently if determined by the JDC, during the period in which Fosun is
Developing the Product in the Territory, and JDC meetings can be called at other
times by agreement between the Parties for any reason. JDC meetings may be
conducted by telephone, videoconference or in person. Any in-person JDC meetings
shall be held on an alternating basis between Revance’s and Fosun’s facilities,
unless otherwise agreed by the Parties. Each Party shall be responsible for the
cost of such Party’s own personnel and for its own expenses in attending such
meetings and carrying out the other activities contemplated under this Article
III. As appropriate, the JDC may invite a reasonable number of non-voting
employees, consultants and scientific advisors to attend its meetings as
non-voting observers; provided, that such invitees are bound by confidentiality
obligations at least as stringent as the provisions set forth herein. Each Party
may also call for special meetings of the JDC to discuss particular matters
requested by such Party. The Alliance Managers shall provide the members of the
JDC with no less than ten (10) Business Days’ notice of each regularly scheduled
meeting and, to the extent reasonably practicable under the circumstances, no
less than five (5) Business Days’ notice of any special meetings called by
either Party.
Section 3.06    Minutes. Minutes will be kept of all JDC meetings, with the
minutes for each JDC meeting to be the responsibility of the Co-Chair (or his or
her designees) of the Party that is hosting such meeting, unless otherwise
agreed by the Parties. Draft meeting minutes shall be sent to all members of the
JDC by e-mail for review and approval within thirty (30) days after each such
meeting. The JDC shall formally accept the minutes of the previous meeting at or
before the next meeting of the JDC. Minutes will be deemed approved unless any
member of the JDC objects to the accuracy of such minutes by providing written
notice to the other members of the JDC prior to the next meeting. Minutes shall
list action items and shall designate any issues that need to be resolved by the
JDC or applicable resolution process. In the event of any objection to the
minutes that is not resolved by mutual agreement of the Parties, such minutes
will be amended to reflect such unresolved dispute.
Section 3.07    Decision Making of JDC. Decisions of the JDC shall be made by
unanimous vote, with each Party’s representatives on the JDC collectively having
one vote. Any matter which the JDC is unable to resolve unanimously shall be
referred to the Parties’ Alliance Managers, but the JDC shall continue to
discuss over the matter in good faith. If the matter remains unresolved by the
JDC after [*] days after referral to the Parties’ Alliance Managers, final
decision-making authority shall be determined as follows: (i) with respect to
any issues related to [*], including [*], [*] shall have the final decision,
provided that such decision shall [*]; and (ii) with respect to any issues
related to [*], [*] shall have the final decision, provided that in no event
shall either Party be permitted to use its decision making authority under this
Section 3.07 to supersede its diligence obligations under this Agreement.
ARTICLE IV.    
GENERAL PROVISIONS ON DEVELOPMENT AND COMMERCIALIZATION
Section 4.01    Record Keeping. Each Party shall maintain, or cause to be
maintained, records of its activities under this Agreement in sufficient detail
and in good scientific manner appropriate for patent and regulatory purposes
related to the Product in the Territory, which shall


18
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




be complete and accurate and shall fully and properly reflect all work done and
results achieved in the performance of its activities hereunder, which shall
record only such activities and shall not include or be commingled with records
of activities outside the scope of this Agreement, and which shall be retained
by such Party for at least [*] after the termination of this Agreement, or for
such longer period as may be required by Applicable Laws. Each Party shall have
the right, during normal business hours and upon reasonable prior notice to the
other Party, to inspect and copy any such records of such other party.
Section 4.02    Development Plan. Fosun shall be responsible for providing to
the JDC for approval a reasonably detailed plan specifying the major Development
activities, including clinical trials and regulatory submissions, planned for
the Product in the Territory with respect to each Indication for which it is
seeking Regulatory Approval, and the timelines for achieving such activities
(the “Development Plan”). Fosun shall deliver an initial draft of the
Development Plan to Revance for Revance’s review within [*] of the Effective
Date, Revance shall have the right to comment, such comments to be considered in
good faith by Fosun, prior to the submission of the Development Plan to the JDC
for approval. Thereafter, from time to time, but at least every [*], Fosun shall
propose updates or amendments to the Development Plan in consultation with
Revance to reflect changes in the plans, including timelines for activities
therein. Fosun shall submit the proposed updated or amended Development Plan to
the JDC for review and approval.
Section 4.03    Conduct of Certain Development Activities. Any clinical trial(s)
and other Development studies that are commenced in the Territory after the
Effective Date to support Regulatory Approval of the Product in the Territory
will be conducted solely by Fosun at its sole expense; provided, however,
Revance may sponsor or co-sponsor such clinical studies pursuant to the
Applicable Law of the Regulatory Health Authority of the Territory, in which
case Revance shall use Commercially Reasonable Efforts to cooperate with Fosun
to conduct such clinical trials in the Territory. Fosun may support Revance’s
global development of Product by conducting certain Development activities in
the Territory as reasonably requested by Revance. In the event Revance wishes
Fosun to recruit patients and participate in a Product-related clinical trial
outside of the Territory as part of Revance’s global development of the Product,
Revance shall notify Fosun in writing and the Parties shall negotiate in good
faith with respect to Fosun’s recruitment of patients and participation in such
clinical trial and the compensation to Fosun for such activities. Any Fosun
Development activities related to Revance’s global development of the Product
may be included in the Development Plan and approved by the JDC.
Section 4.04    Diligence Obligations.
(a)    Fosun shall use Commercially Reasonable Efforts at its own cost and
expense to carry out its activities under this Agreement to Develop and
Commercialize the Product in the Territory for Aesthetic Indications and
Therapeutic indications. For the avoidance of doubt, as of the Effective Date,
Fosun shall act reasonably in preparing and conducting, and be reasonably
responsible for all Development, regulatory, and Commercialization costs
required for commercial success of the Product in the Territory, including but
not limited to:
[*]


19
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(b)    Revance shall use Commercially Reasonable Efforts to carry out its
activities under this Agreement to authorize Fosun and to cooperate with Fosun
to Develop and Commercialize the Product for commercial success in the
Territory.
Section 4.05    Reports of Development Activities. Fosun shall prepare and
provide reports on the Development activities of the Product undertaken by it at
each meeting of the JDC. The Development reports shall include a reasonably
detailed summary of all results, data and material inventions, if any, obtained
from such Development activities. In addition, Fosun shall, at its own expense,
make appropriate scientific and regulatory personnel available to Revance,
either by telephone or in person as the Parties may mutually agree, as
reasonably required to keep Revance informed of Development activities conducted
by Fosun.
Section 4.06    Regulatory Matters.
(a)    Fosun shall use Commercially Reasonable Efforts to obtain Regulatory
Approval for the Product in the Territory for all Indications specified in the
Development Plan and approved by the JDC. The Product shall be registered
through the Imported Drug pathway of the NMPA, and Revance or its designated
agent, as the marketing authorization holder in the United States, shall be the
marketing authorization or imported drug license holder of the Product in the
Field in the Territory. Notwithstanding the foregoing sentence, however, Revance
shall not have any right to Develop and/or Commercialize the Product in the
Field in the Territory. In the event there is a change under Applicable Laws in
the Territory that allow Fosun to be the marketing authorization holder, upon
Fosun’s request, the JDC shall decide whether it is appropriate and feasible to
transfer marking authorization to Fosun, and if so, Revance shall promptly
transfer the marketing authorization holder to Fosun and shall not require Fosun
to make additional payment on such transfer of such holder. Fosun shall promptly
reimburse Revance for any and all reasonable expenses (internal and external)
that Revance may incur in being and transferring to Fosun the marketing
authorization or imported drug license holder in the Territory.
(b)    Fosun shall be solely responsible for preparing, translating, filing and
submitting all Regulatory Documents related to the Product with the Regulatory
Health Authority in the Territory, including all applications for Regulatory
Approval, at its own cost. Revance shall own any and all applications for
Regulatory Approvals, the Regulatory Approvals, and other regulatory filings
related to the Product which will be held in the name of Revance. Fosun shall
also be solely responsible for providing, in the format required by the
applicable Regulatory Health Authorities, the data and information required to
be submitted to such Regulatory Health Authorities for Regulatory Approval of
the Product in the Territory, including without limitation data from all
clinical trials. Revance shall transfer the original or provide a copy of the
Regulatory Approvals and other necessary Regulatory Documents to Fosun for
Regulatory Approval in the Territory.
(c)    Revance shall cooperate with Fosun regarding its regulatory activities
and shall provide, upon reasonable request by Fosun, all necessary data and
other clinical development information Controlled by Revance for Fosun to obtain
Regulatory Approval of the Product in the Territory.


20
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(d)    Upon request by Fosun, Revance shall share with Fosun a summary of
publicly available information related to the status of each IND application or
Drug Approval Application covering the Product outside the Territory. During the
Term, Fosun shall report to Revance regarding the status of each pending or
proposed BLA equivalent application or Drug Approval Application covering a
Product in the Territory.
(e)    Fosun shall promptly notify Revance of any request for information by any
Regulatory Health Authority, and Fosun shall reasonably cooperate with Revance
in providing such information. Fosun shall as soon as reasonably practicable
furnish Revance with English language copies of all substantive correspondence
Fosun has had with any Regulatory Health Authority, and contact reports
concerning substantive conversations or substantive meetings with any Regulatory
Health Authority, in each case relating to any such BLA equivalent or Drug
Approval Application.
(f)    Fosun shall be responsible for, at its own cost, any and all
translations, including the accuracy and fidelity thereof, of documents to be
provided, whether to the Regulatory Authority or to Revance, under Section 4.06.
Section 4.07    Adverse Event Reporting and Product Recall.
(a)    Each Party agrees to provide the other Party with the necessary safety
information required by Regulatory Health Authorities to comply with Applicable
Laws. Revance will hold the safety database for the Product and Fosun will
provide safety information as required by Applicable Laws, in a timely manner.
As promptly as possible following the Effective Date, but no later than six (6)
months after the Effective Date or otherwise agreed by both Parties, the Parties
will enter into a detailed pharmacovigilance agreement (the “Pharmacovigilance
Agreement”), governing, among other things, appropriate adverse event reporting
procedures and pharmacovigilance responsibilities of the Parties relating to
Product and reflecting the provisions set forth above in this Section 4.07(a).
(b)    In the event that any government agency or authority issues or requests a
recall or takes similar action in connection with the Product, or in the event
either Party determines that an event, incident or circumstance has occurred
that may result in the need for a recall or market withdrawal, the Party
notified of or desiring such recall or market withdrawal shall promptly advise
the other Party thereof. Fosun shall be responsible for any costs associated
with a Product recall that is caused by damage during distribution, sales and
marketing and related Commercialization activities in the Territory, while
Revance shall be responsible for any costs associated with a Product recall that
is caused by damage during manufacturing.
Section 4.08    General Provisions Regarding Commercialization. Fosun will
control and perform, itself or through its Affiliates, or Sublicensees, the
Commercialization of the Product throughout the Territory and, as a result,
shall be obligated and responsible for using Commercially Reasonable Efforts to
carry out such Commercialization in accordance with the Commercialization Plan
(as defined below). Except to the extent otherwise described in this Agreement,
Fosun will be solely responsible for, and will bear all costs relating to, the
Commercialization of the Products in the Territory.


21
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Section 4.09    Commercialization Plan. Fosun shall be responsible for providing
to the JDC for approval a reasonably detailed plan specifying the major
Commercialization activities, including revenue targets and regional price
strategy, planned for the Product in the Territory with respect to each
Indication for which it is seeking Regulatory Approval, and the timelines for
achieving such activities (the “Commercialization Plan”). Fosun shall deliver an
initial draft of the Commercialization Plan to Revance for Revance’s review no
later than [*]. Revance shall have the right to comment where appropriate prior
to the submission of the Commercialization Plan to the JDC for approval.
Thereafter, from time to time, but at least every [*], Fosun shall propose
updates or amendments to the Commercialization Plan in consultation with Revance
to reflect changes in the plans, including those in response to changes in the
marketplace, relative commercial success of the Product, and other relevant
factors that may influence such plan and activities. Fosun shall submit the
proposed updated or amended Commercialization Plan to the JDC for review and
approval.
Section 4.10    Reports of Commercialization Activities. For each Calendar Year
following the first Regulatory Approval of the Product in the Territory, Fosun
shall provide to Revance annually within [*] after the end of such Calendar Year
a written report that summarizes the Commercialization activities performed by
or on behalf of Fosun, its Affiliates and Sublicensees in the Territory since
the prior report by Fosun. Such report shall contain sufficient detail to enable
Revance to assess Fosun’s compliance with its Commercialization obligations in
Section 4.08. Such reports shall be Confidential Information to Fosun pursuant
to Article VII. Fosun shall provide updates to any such reports at JDC meetings,
as necessary.
ARTICLE V.    
SUPPLY
Section 5.01    Supply.
(a)    Revance shall supply Product to Fosun to allow Fosun to conduct its
Development and Commercialization activities in the Territory under this
Agreement, as the Parties shall agree to in a separate supply agreement (“Supply
Agreement”). Such Supply Agreement shall be entered into between the Parties
within six (6) months of the Effective Date. The Supply Agreement shall provide
specific terms and obligations concerning, among other things, forecasts,
purchase orders, and supply of Product for the Territory, in accordance with
Sections 5.01(b)-(e) below. The Parties shall also enter into a separate Quality
Assurance Agreement (“Quality Agreement”) within six (6) months upon the
Effective Date. Such Quality Agreement shall define the manufacturing and supply
quality responsibilities negotiated in good faith between the Parties.
(b)    Development Supply. For supply of Product related to Fosun’s Development
activities (including all clinical or regulatory supplies necessary to obtain
Regulatory Approval in the Territory), Revance shall supply the first [*] vials
of Product for each Indication (the strength of each vial to meet one treatment
per protocol) free of cost to Fosun, such free supply intended to be used by
Fosun for all Development activities related to such indication, regardless of
the number of clinical trials or other Development activities performed by Fosun
or necessary for Regulatory Approval of such Indication. Any supply for
Development purposes in excess of such [*] limit shall be supplied at the
Transfer Price.


22
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(c)    Commercial Supply. For supply of Product for Commercialization purposes,
Revance shall supply such Product to Fosun at the Transfer Price.
(d)    The Supply Agreement shall specify, among other things: (i) a rolling
forecast with binding periods (subject to mutually agreed upon variances); (ii)
a binding purchase order requirement with a sufficient lead time for Revance to
incorporate such orders under its then-current contract manufacturing orders
with Third Party Manufacturers; and (iii) the Product to be supplied FCA
(Incoterms 2010).
(e)     In the event Revance is unable to supply Fosun’s Product requirements
pursuant to the Supply Agreement, the Parties shall agree upon mechanisms for
safety stock and/or penalties to be specified in the Supply Agreement.
Section 5.02    Restrictions on Manufacture and Supply. Notwithstanding anything
to the contrary herein, Fosun shall not (i) Manufacture or have Manufactured,
itself or through an Affiliate or Sublicensee, nor authorize or license any
Third Party to Manufacture or have Manufactured the Product; (ii) supply any
Product it receives from Revance or its designated Manufacturer under this
Agreement to any Third Party for any Third Party use, other than to Develop and
Commercialize the Product in compliance with this Agreement; or (iii) purchase
any Product from any party other than Revance or its designated Manufacturer
pursuant to the Supply Agreement.
ARTICLE VI.    
CONSIDERATION
Section 6.01    Upfront. As payment for the rights and licenses granted to Fosun
by Revance under this Agreement, Fosun shall pay to Revance a nonrefundable
payment of thirty million U.S. dollars (USD $30 million) within thirty (30)
Business Days after the Effective Date. The upfront payment shall not be
creditable against any other payments Fosun is obligated to make to Revance
under this Agreement.
Section 6.02    Milestone Payments.
(a)    Fosun shall make the following one-time, nonrefundable milestone payments
to Revance within [*] Business Days following the first achievement of each of
the following milestone events for a Product, subject to the limitations and
additional provisions set forth below in this Section 6.02:


23
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Milestone Event for Product
Milestone Payment (USD)
1a. Acceptance of Submission of BLA by FDA for 1st Aesthetic Indication
$[*]
1b. Approval of BLA by FDA for 1st Aesthetic Indication
$[*]
1c. Approval of BLA by NMPA for 1st Aesthetic Indication
$[*]
2a. Approval of BLA by FDA for 1st Therapeutic Indication*
$[*]
2b. Approval of BLA by NMPA for 1st Therapeutic Indication
$[*]
3a. Approval of BLA by FDA for 2nd Therapeutic Indication
$[*]
3b. Approval of BLA by NMPA for 2nd Therapeutic Indication
$[*]
4a. Approval of BLA by FDA for 3rd Therapeutic Indication
$[*]
4b. Approval of BLA by NMPA for 3rd Therapeutic Indication
$[*]



* If the Therapeutic Indication approved by the FDA in Milestone Nos. 2-4 above
is related to either of two preferred Therapeutic Indications to be defined in
the Development Plan (each of which a “Preferred Indication”), then the “a” of
such milestone payment shall be increased by USD $[*] and the “b” of such
milestone payment shall be increased by USD $[*]. If either or both of the
Preferred Indication is not among the above three (3) approved Therapeutic
Indications by the FDA, then USD $[*] shall be paid within [*] Business Days
upon the approval of BLA by NMPA for each Preferred Indication. However, [*] and
[*] shall be the Preferred Indication if [*] the Preferred Indication in the
Development Plan.
(b)    Each of the milestones set forth in Section 6.02(a) is eligible to be
earned individually.
(c)    No payments pursuant to Section 6.02(a) shall be creditable against any
other payments Fosun is obligated to make to Revance under this Agreement.
Section 6.03    Sales Related Milestones.
(a)    Fosun shall make the following one-time, nonrefundable milestone payments
to Revance within [*] Business Days following the first achievement of each of
the following milestones, subject to the limitations and additional provisions
set forth below in this Section 6.03.


24
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




First time Calendar Year Net Sales (USD) in Territory exceed the following
amounts
Milestone Payment (USD)
[*]
$[*]
[*]
$[*]
[*]
$[*]
[*]
$[*]
[*]
$[*]



(b)    Sales between Fosun, its Affiliates and Sublicensees shall not be subject
to sales milestones hereunder. Sales milestones shall be calculated on Fosun’s,
its Affiliates’ and Sublicensees’ sales of the Products to a Third Party.
(c)    In the event that more than one of the sales milestones set forth in
Section 6.03(a) are achieved in the same Calendar Year, the payment associated
with each sales milestone achieved in such Calendar Year shall be due and
payable by Fosun to Revance within [*] Business Days following the end of such
Calendar Year.
(d)    No payments pursuant to Section 6.03(a) shall be creditable against any
other payments Fosun is obligated to make to Revance under this Agreement.
Section 6.04    Royalties.
(a)    Subject to the provisions set forth below in Section 6.04(c) through
Section 6.04(e), and Section 6.05, Fosun shall pay to Revance a royalty on
aggregate Annual Net Sales of the Product in the Territory made by Fosun, its
Affiliates, or its Sublicensees at the following rate:
Range of Annual Net Sales (USD)
Royalty Rate
On that portion less than $[*]
[*]%
On that portion greater than or equal to $[*] but less than $[*]
[*]%
On that portion greater than or equal to $[*] but less than $[*]
[*]%
On that portion greater than or equal to $[*]
[*]%



Each Royalty Rate set forth in the table above shall apply only to that portion
of the Net Sales in the Territory during a given Calendar Year that falls within
the indicated range.
For illustration purposes only, if Net Sales resulting from the sale of a
Product in the Territory during a Calendar Year total $[*] USD, then the
aggregate royalties payable with respect


25
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




thereto will be $[*] USD, calculated as follows: (i) $[*] multiplied by [*]% =
$[*], plus (ii) $[*] multiplied by [*]% = $[*], plus (iii) $[*] multiplied by
[*]% = $[*].


(b)    Sales between Fosun, its Affiliates and Sublicensees shall not be subject
to royalties hereunder. Royalties shall be calculated on Fosun’s, its
Affiliates’ and Sublicensees’ sales of the Product to a Third Party.
(c)    Royalty Term. The royalty payments payable under this Section 6.04 shall
be payable on an aggregated Annual Net Sales basis from the First Commercial
Sale of Product in the Territory until the latest of: (i) the expiration of the
last Valid Claim (including any patent term adjustments or extensions) within
the Revance Patents that covers the Product (including composition of matter,
method of use or making) in the Territory; (ii) the expiration of all Regulatory
Exclusivity for the Product in the Territory; (iii) the first commercial sale of
a Biosimilar of the Product in the Territory; and (iv) [*] years after the First
Commercial Sale of the Product in the Territory (the “Royalty Term”).
(d)    Patent Expiration Step-Down. The royalties that would otherwise be
payable on Net Sales of the Product in the Territory shall be reduced by [*]
during any period in which there exists no Valid Claim of a Revance Patent that
covers the Product in the Territory.
(e)    Biosimilar Step-Down. If a Product is generating Net Sales in the
Territory during the applicable Royalty Term at a time when one or more
Biosimilar(s) with respect to the Product is being sold in the Territory, then
the royalties that would otherwise be payable on Net Sales of the Product in the
Territory in such Calendar Quarter under Section 6.04(a) and, if applicable,
Sections 6.04(d) and (f), shall be reduced by the following percentage for so
long as the Biosimilar is being sold in the Territory during the Royalty Term:
(i) [*] if [*]; (ii) [*] if [*]; or (iii) [*] if [*].
(f)    Third Party Compensation. If (i) Fosun determines that it is necessary
(x) to obtain a license from any Third Party in order to avoid infringement of
such Third Party’s Patent in the Territory, or (y) to make any payment of any
kind in order to maintain the right to sell the Product in the Territory, and
(ii) Fosun is required to pay to Third Party a royalty, milestone payments, or
other monetary compensation in consideration for the grant of such license or
maintenance of the right to Commercialization (“Third Party Compensation”),
then, provided that (i) [*], or (ii) [*], for the period during which Fosun owes
royalties to Revance hereunder, the royalties that would otherwise be payable on
Net Sales of the Product in the Territory [*], shall be reduced by an amount of
[*] of all Third Party Compensation payable by or on behalf of Fosun to such
Third Party during the same period.
(g)    Royalty Floor. Notwithstanding the foregoing, during any Calendar Quarter
in the Royalty Term for a Product in the Territory, the operation of Sections
6.04(d), (e), and (f), individually or in combination shall not reduce the final
royalty obligation by more than [*] of the royalties that would otherwise by
payable on Net Sales of the Product in the Territory under Section 6.04(a).
Section 6.05    Sales by Sublicensees. In the event Fosun grants sublicenses to
one or more Sublicensees to sell Product to the extent permitted hereunder, such
sublicenses shall include without limitation an obligation for the Sublicensee
to account for and report its Net Sales of such Product


26
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




on the same basis as if such sales were Net Sales by Fosun, and Fosun shall pay
royalties and sales milestones to Revance as if the Net Sales of the Sublicensee
were Net Sales of Fosun.
Section 6.06    Royalty Payments and Reports. The royalties payable under
Section 6.04 shall be calculated quarterly as of the last day of March, June,
September and December respectively for the Calendar Quarter ending on that
date. Fosun shall deliver to Revance a report summarizing the Net Sales of
Product during each Calendar Quarter following the First Commercial Sale of
Product in the Territory. A draft of such report shall be provided within [*]
Business Days following the end of each Calendar Quarter for which royalties are
due from Fosun to allow Revance to estimate its royalty payments from Fosun. A
final report, certified under IFRS, shall be delivered within [*] Business Days
following the end of each Calendar Quarter. Any royalties payable to Revance or
its designee under this Agreement shall be paid on the date that final report
for the Calendar Quarter is delivered to Revance under this Section 6.06.
Section 6.07    Taxes.
(a)    The royalties, milestones and other amounts payable by Fosun to Revance
pursuant to this Agreement (“Payments”) shall not be reduced on account of Taxes
unless required by Applicable Laws. To the extent any payments made by Fosun
pursuant to this Agreement become subject to withholding income Taxes under
Applicable Laws, Fosun shall deduct and withhold the amount of such Taxes for
the account of Revance to the extent required by Applicable Laws; such amounts
payable to Revance shall be reduced by the amount of withholding income Taxes
deducted and withheld; and Fosun shall pay the amounts of such Taxes to the
proper governmental authority in a timely manner and transmit to Revance an
official tax certificate or other evidence of such tax obligations together with
proof of payment from the relevant governmental authority of all amounts
deducted and withheld sufficient to enable Revance to claim such payment of
Taxes. Any such withholding income Taxes required under Applicable Laws to be
paid or withheld shall be an expense of, and borne solely by, Revance. Except as
provided in this Section 6.07(a), all taxes or duties in connection with
payments made by Fosun for Indirect Taxes, including any value added or similar
tax or local tax or surcharge on value added taxes and any import duty or fees,
shall be borne by Fosun. Notwithstanding the foregoing, if Revance is entitled
(whether under any applicable tax treaty or otherwise under Applicable Laws) to
a reduction in the rate of, or the elimination of, withholding income Tax, it
may deliver to Fosun or the appropriate governmental authority (with the
assistance of Fosun to the extent that this is reasonably required and is
expressly requested in writing) the prescribed forms necessary to reduce the
applicable rate of withholding or to relieve Fosun of its obligation to withhold
Tax, and Fosun shall apply the reduced rate of withholding, or dispense with
withholding, as the case may be. Fosun agrees to take reasonable and lawful
efforts to minimize such withholding income Taxes that would otherwise be borne
by Revance. Fosun shall cooperate with Revance as reasonably requested in any
claim for refund or application to any Tax Authority. If Fosun intends to
withhold income Tax from any Payment, Fosun shall inform Revance reasonably in
advance of making such Payment to permit Revance an opportunity to provide any
forms or information or obtain any Tax Authority approval as may be available to
reduce or eliminate such withholding.


27
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(b)    Tax Gross-up. Notwithstanding anything to the contrary herein, if
(i) Fosun redomiciles or assigns its rights or obligations under this Agreement,
(ii) as a result of such redomiciliation or assignment, Fosun (or its assignee)
is required by Applicable Law to withhold taxes, or such redomiciliation or
assignment results in the imposition of Indirect Taxes that were not otherwise
applicable, from or in respect of any amount payable under this Agreement, and
(iii) such withholding taxes or Indirect Taxes exceed the amount of withholding
taxes or Indirect Taxes that would have been applicable but for such
redomiciliation or assignment, then any such amount payable to Revance pursuant
to this Agreement shall be increased to take into account such withholding taxes
or Indirect Taxes as may be necessary so that, after making all required
withholdings (including withholdings on the additional amounts payable) and/or
paying such Indirect Taxes, as the case may be, Revance receives an amount equal
to the sum it would have received had no such increased withholding been made
and no such Indirect Taxes had been imposed. The obligation to pay additional
amounts pursuant to the preceding sentence shall not apply, however, to the
extent such increased withholding tax or Indirect Taxes would not have been
imposed but for the assignment by Revance of its rights or obligations under
this Agreement or the redomiciliation of Revance outside of the United States,
to the extent such assignment or redomiciliation occurs after the
redomiciliation or assignment by Fosun described in the first sentence of this
Section 6.07(b). Solely for purposes of this Section 6.07(b), a Party’s
“domicile” shall include its jurisdiction of incorporation or tax residence and
a “redomiciliation” shall include a reincorporation or other action resulting in
a change in tax residence of the applicable Party or its assignee.
(c)    Notwithstanding anything to the contrary contained in this Section 6.07
or elsewhere in this Agreement, the following shall apply with respect to
Indirect Taxes. If any Indirect Taxes are chargeable in respect of any Payments,
Fosun shall be responsible for such Indirect Taxes and shall not reduce any
Payments due Revance hereunder as a result of such Indirect Taxes. Fosun shall
pay such Indirect Taxes at the applicable rate in respect of any such Payments
following the receipt, where applicable, of an Indirect Taxes invoice issued by
Revance in respect of those Payments, such Indirect Taxes to be payable on the
due date of the payment of the Payments to which such Indirect Taxes relate or
at the time such Indirect Taxes are required to be collected by Revance, in the
case of payment of Indirect Taxes to Revance. The sum of the net amount received
by Revance and the withholding income Tax levied by China Tax Authority
discussed in Section 6.07(a) above for each payment shall not be less than the
amount of the Upfront and Milestone Payments set forth in Section 6.01, 6.02 and
6.03. The Parties shall issue invoices for all goods and services supplied under
this Agreement consistent with Indirect Tax requirements, and to the extent any
invoice is not initially issued in an appropriate form, Fosun shall promptly
inform Revance and shall cooperate with Revance to provide such information or
assistance as may be necessary to enable the issuance of such invoice consistent
with Indirect Tax requirements.
Section 6.08    Payments or Reports by Affiliates. Any Payment required under
any provision of this Agreement to be made to Revance or any report required to
be made by Fosun shall be made by an Affiliate of Fosun if such Affiliate is
designated by Fosun as the appropriate payer or reporting entity.


28
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Section 6.09    Mode of Payment. All payments set forth in this Article VI shall
be remitted by wire transfer to the bank account of Revance as designated in
writing to Fosun.
Section 6.10    Payment Currency. All amounts payable and calculations under
this Agreement shall be in United States dollars. As applicable, Net Sales and
any adjustments to payments under this Agreement shall be translated into United
States dollars at an exchange rate determined by using the 30-day trailing
average of the daily middle exchange rate for the renminbi of People’s Bank of
China (the central bank of the government of China) as published daily at
http://www.safe.gov.cn/wps/portal/english/Home, as of the date of the applicable
invoice.
Section 6.11    Imports. For the avoidance of doubt, the Parties acknowledge and
agree that none of the milestones or royalties payable under this Agreement are
related to the license (or right) to import or any import of Products. Fosun
shall be responsible for any import clearance, including payment of any import
duties and similar charges, in connection with the Product transferred to Fosun
under this Agreement. The Parties shall co-operate in accordance with Applicable
Laws to ensure where permissible that no import duties are paid on imported
materials. Where import duties are payable, the Parties shall co-operate to
ensure that the Party responsible for shipping values the materials in
accordance with Applicable Laws and minimizes where permissible any such duties
and any related import taxes that are not reclaimable from the relevant
authorities.
Section 6.12    Discounted Sales. In the event that the Product is included as
part of a package of products offered to customers of Fosun, and discounts on
packages including Product are offered independently in the Territory, Fosun
shall not discount the price of the Product sold as part of a package
unreasonably compared to the discount Fosun offers on prices of the other
products included in such package.
ARTICLE VII.    
CONFIDENTIALITY
Section 7.01    Confidentiality. The Parties agree that the Party receiving
Confidential Information disclosed by or on behalf of the other Party pursuant
to this Agreement is entitled to disclose Confidential Information to its
officers, directors, employees, agents, Affiliates and Sublicensees and other
Persons to which a sublicense is granted, only for the purpose of the Agreement
on a need-to-know basis, and shall cause the aforesaid persons to keep
confidential and not publish or otherwise disclose or use for any purpose other
than to conduct its activities under this Agreement or otherwise as expressly
authorized by this Agreement any Confidential Information furnished to it by or
on behalf of the other Party pursuant to this Agreement.
Section 7.02    Exceptions. Notwithstanding the foregoing, the obligations set
forth in Section 7.01 shall not apply in respect of Confidential Information to
the extent that it can be established by the receiving Party that such
Confidential Information:
(a)    was already known to the receiving Party, other than under an obligation
of confidentiality, at the time of disclosure by or on behalf of the other
Party;


29
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(b)    was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;
(c)    was independently developed without use of the disclosing Party’s
information, as evidenced by contemporaneous written records;
(d)    became generally available to the public or otherwise part of the public
domain after its disclosure to the receiving Party and other than through any
act or omission of the receiving Party in breach of this Agreement; or
(e)    was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others.
Section 7.03    Receipt of Third Party Information. Neither Party shall not
knowingly receive documents relating to the Product under an obligation of
confidentiality to Third Parties that requires the Party to withhold access to
the other Party without such Party’s written consent.
Section 7.04    Authorized Disclosure. The receiving Party may disclose
Confidential Information of the disclosing Party to a Third Party only upon
reasonable advanced notice to the disclosing Party and only to the extent that
such disclosure is:
(a)    required by law, order, or regulation of a government agency or a court
of competent jurisdiction, or by the rules of a securities exchange, provided
that the receiving Party required to make such disclosure shall, after providing
reasonable advanced notice to the disclosing Party before the disclosure, (i)
give the disclosing Party an opportunity to comment on any such required
disclosure, (ii) if requested by the disclosing Party, use Commercially
Reasonable Efforts to obtain protective orders or any available limitations on
or exemptions from such disclosure requirement where applicable and practicable;
(b)    made to a patent office for the purposes of filing or enforcing a Patent
as permitted in this Agreement, provided, however, the receiving Party (i)
receives written consent from the disclosing Party for such disclosure, and (ii)
takes reasonable measures to assure confidential treatment of such information,
to the extent such protection is available;
(c)    made by a Party or its Affiliates, or Sublicensees to the Regulatory
Health Authority for the purposes of any filing, application or request for
Regulatory Approval for the Product as permitted in this Agreement;
(d)    made to advisors, actual or potential Third Party partners, investors,
licensees, sublicensees or acquirers of all or substantially all of the assets
to which this Agreement relates; provided, however, the receiving Party (i)
receives written consent from the disclosing Party for such disclosure, and (ii)
takes reasonable measures to assure confidential treatment of such information,
to the extent such protection is available;


30
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(e)    made by Fosun or its Affiliates, or Sublicensees to Third Parties as may
be necessary or useful in connection with the Exploitation of the Product as
contemplated by this Agreement, including subcontracting or sublicensing
transactions in connection therewith;
provided that with respect to disclosures as per subsection (b), (d) and (e) of
the following sentence, the Party making such disclosures shall ensure that each
Third Party recipient is bound by obligations of confidentiality no less
restrictive than those contained in this Agreement and shall be liable to the
other Party for any breach of such confidentiality obligations by the relevant
recipient.
Section 7.05    Survival. This Article VII (other than Section 7.03) shall
survive for a period of [*] years following the termination or expiration of the
Agreement, provided however, that all Trade Secret information shall be
safeguarded by the receiving Party as required by this Agreement in perpetuity
or for so long as such information remains a Trade Secret under Applicable Law.
Section 7.06    Termination of Prior Agreements. This Agreement supersedes the
Confidentiality Agreement between Revance and Fosun dated as of [*], (the
“CDA”). All Information and Materials exchanged between the Parties under the
CDA shall be deemed Confidential Information and shall be subject to the terms
of this Article VII.
Section 7.07    Publications. Except as required by law, Fosun agrees that it
shall not publish or publicly present any scientific, technical, or academic
information relating to the Product (a) without the opportunity for prior review
by Revance and (b) other than in compliance with this Section 7.07. For the
avoidance of doubt, advertising information shall not be subject to this Section
7.07. Fosun shall provide to Revance the opportunity to review any proposed
publications or presentations (including without limitation information to be
presented verbally) that relate to the Product as early as reasonably practical,
but at least [*] days prior to their intended submission for publication or
presentation, and Fosun agrees, upon written request from Revance within the
Review Period (as defined below), not to submit such abstract or manuscript for
publication or to make such presentation until Revance agrees, which agreement
shall not be unreasonably withheld. Revance shall have [*] days after its
receipt of any such publication or presentation (the “Review Period”) to notify
Fosun in writing of any specific objections to the intended publication or
presentation. Fosun shall, in any such publication or presentation, delete from
the proposed disclosure any Confidential Information of Revance. Additionally,
if Revance notifies Fosun within the Review Period that it objects to such
disclosure on the basis that a patent application claiming information contained
in such disclosure should be filed prior to such disclosure, Fosun agrees to
reasonably delay disclosure of the relevant information, for up to [*] days
after Revance’s timely notification of its objection as per the above, or until
such application has been filed, if earlier. Once any such abstract or
manuscript is accepted for publication, Fosun will provide Revance with a copy
of the final version of the manuscript or abstract.
ARTICLE VIII.    
OWNERSHIP OF INTELLECTUAL PROPERTY AND PATENT RIGHTS
Section 8.01    Ownership. Except as expressly provided in this Agreement,
Revance shall retain sole and exclusive Control of the Revance Technology,
including Revance Know-How, Revance Patents, and Revance Trademarks. Except as
expressly provided herein, no right, title, or


31
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




interest is granted by Revance to Fosun in, to, or under any Revance Technology,
and, except as expressly provided herein, Fosun shall have no right to assign to
any Third Party any right or interest received under Revance Technology under
the terms of this Agreement. Fosun shall retain sole and exclusive Control of
any Fosun Technology.
Section 8.02     Assignment of Product-related IPR. Fosun hereby assigns to
Revance all of Fosun’s right, title, and interest to and in any Product-related
IPR that it or its Affiliates or Sublicensees may acquire throughout the Term of
this Agreement. Fosun shall be responsible for ensuring its employees,
Affiliates, and Sublicensees are obligated to assign such rights and execute
appropriate documents consistent with Fosun’s obligations under this Section
8.02. Upon request, Fosun shall reasonably cooperate with Revance, including
executing appropriate documentation, regarding: (i) the perfection of Revance’s
ownership rights in the Product-related IPR; (ii) the prosecution of any patent
or trademark applications; and (iii) the enforcement or defense of any action
related to the Product-related IPR. For the avoidance of doubt, Fosun’s
assignment of Product-related IPR to Revance under this Section 8.02 shall
automatically convert such Product-related IPR into Revance Technology that is
licensed to Fosun under Section 2.01.
Section 8.03    Prosecution and Maintenance of Patent Rights.
(a)    Revance shall be primarily responsible for and control the preparation,
filing, prosecution, and maintenance of the Revance Patents in the Territory.
Revance shall, at its own cost, file, prosecute, and maintain all Revance
Patents in the Territory after taking into account Fosun’s reasonable interests
and requests after reasonable consultation with Fosun. Revance shall provide
Fosun with advance copies of, and a reasonable opportunity to comment upon,
proposed patent filings, related prosecution strategies and proposed
correspondence with patent officials, all to the extent in the Territory and
relating to any Revance Patents, and will consider comments received from Fosun
with respect to such proposed filings, strategies and correspondence in the
Territory in good faith and will not unreasonably reject such comments. Revance
agrees to discuss in good faith any changes reasonably requested by Fosun to
such filings, strategies and correspondence in the Territory upon their being
received. As relevant to the activities and interests of Fosun under this
Agreement, Revance shall promptly inform Fosun in writing of any change in the
status of the Revance Patents in the Territory.
(b)    Each Party agrees to bring to the attention of the other Party any Third
Party Patent it discovers, or has discovered, and which relates to the subject
matter of this Agreement.
Section 8.04    Enforcement Rights.
(a)    Infringement by Third Parties in the Territory. Revance shall have the
initial right, but not the obligation, at its expense and in its own name or in
the name of any of its Affiliates, to initiate, maintain, and control any legal
action on account of any infringement within the Territory of any Revance Patent
or Revance Trademark by a Third Party, by counsel of its own choice. Revance
shall promptly notify Fosun in writing its intention to initiate legal action
against a Third Party for such infringement within the Territory. If Revance
exercises its first right, Fosun will, at Revance’s expense, provide Revance
cooperation as reasonably necessary, including being named as a party. With
respect to actions, proceedings or settlements in the Territory, Fosun shall
have the right, in


32
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Fosun’s sole discretion and at Fosun’s expense, to join or otherwise participate
in such legal action in the Territory with legal counsel selected by Fosun. If
Revance does not exercise its first right, Fosun will thereafter have the right,
but not the obligation, at its expense and in its own name or in the name of any
of its Affiliates, to initiate, maintain, and control such legal action on
Revance’s behalf by counsel of its choice. In the event that Fosun initiates and
thereafter maintains such legal action against a Third Party for infringement of
a Revance Patent or Revance Trademark in the, Revance, at Fosun’s expense, will
provide Fosun cooperation as reasonably necessary, including agreeing to be
named as a party to such legal action.
(b)    The Party first having Knowledge that any Revance Patent or Revance
Trademark claiming or covering inventions that are necessary or useful to
Exploit the Product in the Territory is infringed, or misappropriated by a Third
Party, or suspected of being infringed or misappropriated by a Third Party in
the Territory shall promptly notify the other Party thereof in writing. Such
notice shall set forth the facts of that infringement, misappropriation, or
suspected infringement or misappropriation in reasonable detail.
(c)    Third Party Infringement Claims Against Product in the Territory. If a
Third Party asserts that a Patent or other right owned or controlled by it is
infringed by the Development or Commercialization of the Product in the
Territory, Revance shall have the initial right, but not the obligation, at its
expense and in its own name or in the name of any of its Affiliates, to defend,
control and settle such legal action with counsel of its own choice, provided
that any such settlement shall require Fosun’s written consent. Revance shall
notify Fosun in writing within ten (10) calendar days after receiving notice of
such legal action. If Revance exercises its first right, Fosun shall, upon
Revance’s reasonable request, provide Revance cooperation as reasonably
necessary; provided Revance shall reimburse for reasonable costs and expenses
directly related to such cooperation. If Revance does not exercise its first
right, Fosun will thereafter have the right, but not the obligation, at its
expense and in its own name or in the name of any of its Affiliates, to defend
and control such legal action on Revance’s behalf, at its own expense and with
counsel of its choice; provided that any settlement shall require Revance’s
written consent.
(d)    Allocation of Expenses and Recoveries. Except as otherwise agreed by the
Parties in writing, the Party controlling the legal action under Section 8.04
shall be solely responsible for any expenses incurred by such party as a result
of such action. If the Parties are recovered monetary damages in such action,
such amounts shall be allocated first to the reimbursement of any expenses
incurred by the Parties in such action, and any remaining amounts shall be
shared as follows: [*]. If such recovery is insufficient to reimburse the
expenses of the Parties, then each Party shall receive a pro rata portion of the
recovery based on [*]. If Fosun exercises its right, in its sole discretion and
at its own expense, to join or otherwise participate in such legal action in the
Territory with legal counsel selected by Fosun, any remaining amounts (after
fully reimbursing the expenses of the Parties) shall be shared [*].
(e)    Settlement of Third Party Claims for Infringement in the Territory;
Payment of Third Party Royalties. If a Third Party asserts that a Patent or
other right owned or controlled by it is infringed by the Development or
Commercialization or other Exploitation of the Product in the Territory, and as
a result of settlement procedures or litigation under Section 8.04 (c), Fosun is


33
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




required to pay the Third Party a royalty or make any payment of any kind for
the right to sell the Product in the Territory, such expense shall be borne
solely by Fosun provided that Fosun may deduct certain Third Party Compensation
from its royalty or payment obligations to Revance in accordance with Section
6.04(f).
(f)    Oppositions by Parties. If either Party desires to bring an opposition,
action for declaratory judgment, nullity action, interference, reexamination, or
other attack upon the validity, title, or enforceability of any Patents
Controlled by a Third Party in the Territory that claim the use or sale or other
Exploitation of the Product, such Party shall so notify the other Party in
writing, and the Parties shall promptly confer to discuss whether to bring such
action or the manner in which to settle such action; provided, if the Parties
cannot reach agreement on whether to bring such action within thirty (30) days
of such written notice, then such issue shall be subject to the dispute
resolution procedures of Article XIII. The Party not bringing an action under
this Section 8.04(f) shall be entitled to separate representation in such
proceeding by counsel of its own choice and at its own expense, and shall
otherwise cooperate fully with the Party bringing such action at the other
Party’s expense.
(g)    Oppositions by Third Parties. If any Revance Patent in the Territory
becomes the subject of any proceeding commenced by a Third Party in connection
with an opposition, reexamination request, action for declaratory judgment,
nullity action, third party observation interference, or other attack upon the
validity, title, or enforceability thereof in the Territory, then the Party
having the right to prosecute such Patent at such time pursuant to Section 8.03
shall control such defense, at its sole cost. The prosecuting Party shall permit
the non-prosecuting Party to participate in the proceeding to the extent
permissible under law, and to be represented by its own counsel in such
proceeding, at the non‑prosecuting Party’s expense. The non-prosecuting Party
shall reasonably cooperate with the prosecuting Party in such proceeding. If
either Party decides that it does not wish to defend against such action, then
the other Party shall have a backup right to assume defense of such Third Party
action at its own expense. Any recoveries obtained in such action shall be
shared, as set forth in Section 8.04(d).
(h)    Protective Order. If, in any action brought pursuant to this Section 8.04
any information is the subject of a protective order that may be reviewed by
counsel only, the Parties will endeavor to structure such protective order so as
to enable their respective internal counsel to be included as permitted
reviewers of such information.
ARTICLE IX.    
REPRESENTATIONS, WARRANTIES, AND COVENANTS
Section 9.01    Representations, Warranties, and Covenants.
(a)    Each of the Parties hereby represents and warrants to the other Party
that:
(i)    this Agreement is a legal and valid obligation binding upon such Party
and enforceable in accordance with its terms. The execution, delivery, and
performance of the Agreement by such Party does not conflict with any company
bylaw, agreement, instrument, or understanding, oral or written, to which it is
a Party or by which it is bound, nor violate


34
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




any law or regulation of any court, Governmental Body, or administrative or
other agency having jurisdiction over it;
(ii)    such Party has not, and during the Term will not, grant any right to any
Third Party relating to its respective Patents and Know-How which would conflict
with the rights granted to the other Party hereunder; and
(iii)    such Party will at all times and in all material respects comply with
all Applicable Laws relating to its activities under this Agreement.
(iv)    such Party shall implement appropriate processes and controls with
respect to technology and work flow methodologies in connection with its
activities under or in connection with this Agreement so as to protect the
security and privacy of personally identifiable information in accordance with
Applicable Laws.
(b)    Revance represents, warrants and covenants as of the Effective Date (or
as of such other/additional time as may be explicitly specified below) to Fosun
that:
(i)    Revance is the sole and exclusive owner, or exclusive licensee, of the
entire right, title and interest in the Revance Patents existing as of the
Effective Date and during the Term. Revance has all rights necessary to grant
the licenses under the Revance Technology existing as of the Effective Date and
during the Term that it grants to Fosun in this Agreement. The Revance Patents
are not subject to any encumbrance, lien or claim of ownership by any Third
Party. To Revance’s Knowledge, the Revance Technology had not infringed and will
not infringe any Intellectual Property Rights of any Third Party in the
Territory.
(ii)    To Revance’s Knowledge, all applicable fees due to patent authorities
with respect to the filing and prosecution of the Revance Patents existing as of
the Effective Date have been paid on or before the due date for payment (as such
due date may be extended in accordance with Applicable Law or patent authority
rules and regulations) and will be paid in time during the Term.
(iii)    As of the Effective Date, to Revance’s Knowledge, there is no actual or
threatened infringement or misappropriation of the Revance Technology by any
Person.
(iv)    Revance has not been debarred by the FDA, is not subject to any similar
sanction of other Regulatory Health Authorities in the Territory, and is not
subject to any such debarment or similar sanction by any such Regulatory Health
Authority, and Revance has not used, and will not engage, in any capacity, in
connection with this Agreement, any Person who either has been debarred by such
a Regulatory Health Authority, or is the subject of a conviction described in
Section 306 of the FFDCA (21 U.S.C. §335a). Revance shall inform Fosun in
writing immediately if it or any Person engaged by Revance who is performing
services under this Agreement is debarred or is the subject of a conviction
described in Section 306 of the FFDCA (21 U.S.C. §335a) or if any action, suit,
claim, investigation or legal or administrative proceeding is pending or, to
Revance’s Knowledge,


35
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




is threatened, relating to the debarment or conviction of Revance or any such
Person performing services hereunder.
(c)    Fosun represents, warrants and covenants as of the Effective Date (or as
of such other/additional time as may be explicitly specified below) to Revance
that:
(i)    Fosun has not been debarred by the FDA (and is not subject to any similar
sanction of other Regulatory Health Authorities in the Territory), and is not
subject to any such debarment or similar sanction by any such Regulatory Health
Authority, and Fosun has not used, and will not engage, in any capacity, in
connection with this Agreement, any Person who either has been debarred by such
a Regulatory Health Authority, or is the subject of a conviction described in
Section 306 of the FFDCA (21 U.S.C. §335a). Fosun shall inform Revance in
writing immediately if it or any Person engaged by Fosun who is performing
services under this Agreement is debarred or is the subject of a conviction
described in Section 306 of the FFDCA (21 U.S.C. §335a), or if any action, suit,
claim, investigation or legal or administrative proceeding is pending or, to
Fosun’s Knowledge, is threatened, relating to the debarment or conviction of
Fosun or any such Person performing services hereunder.
(ii)    To the extent permissible under Applicable Laws, each employee and
contractor of Fosun performing obligations under this Agreement shall, prior to
conducting any such obligations hereunder, be obligated by Applicable Law, or
written contract to (i) promptly disclose to Fosun of all inventions and
Know-How conceived or reduced to practice by such employee or contractor during
any performance under this Agreement, (ii) automatically assign to Fosun all
right, title and interest in and to all such inventions and Know-How and all
Intellectual Property Rights therein, including all Product-related Inventions
and Product-related Data, and (iii) adhere to similar obligations of
confidentiality as are set forth in this Agreement. Fosun shall not knowingly
engage in any activities that use the inventions covered or claimed in the
Revance Patents, or any Revance Know-How a manner that is outside the scope of
the license rights expressly granted to it hereunder.
(d)    Each of the Parties hereby covenants to the other Party that:
(i)    Revance shall perform, or cause its Affiliates or other licensees or
sublicensee to perform, its obligations and responsibilities under this
Agreement in compliance with this Agreement, all Applicable Laws, applicable FDA
(or foreign equivalent) requirements, including, without limitation,
then-current GLP and GCP.
(ii)    Fosun shall perform, or cause its Affiliates or Sublicensee to perform,
its obligations and responsibilities under this Agreement in compliance with
this Agreement, all Applicable Laws, applicable NMPA (or foreign equivalent)
requirements, including, without limitation, then-current GLP and GCP.
Section 9.02    No Debarment. In the course of the Development of the Product in
the Territory in accordance with this Agreement and during the term of this
Agreement, neither Party will use, any employee or consultant that is debarred
by any Regulatory Health Authority or, to the


36
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




best of such Party’s Knowledge, is the subject of debarment proceedings by any
Regulatory Health Authority. If either Party learns that its employee or
consultant performing on behalf under this Agreement has been debarred by any
Regulatory Health Authority, or has become the subject of debarment proceedings
by any Regulatory Health Authority, such Party shall so promptly notify the
other Party and shall prohibit such employee or consultant from performing on
its behalf under this Agreement. The foregoing shall be without prejudice to the
warranties stipulated in Section 9.01(b)(iv).
Section 9.03    Privacy, Anti-Bribery, and Anti-Corruption Compliance.
(a)    Compliance with Privacy Laws. Each Party shall implement appropriate
processes and controls with respect to technology and work flow methodologies in
connection with its activities under or in connection with this Agreement so as
to protect the security and privacy of personally identifiable information in
accordance with Applicable Law.
(b)    Compliance With Applicable Anti-Corruption Laws. Each party understands
and agrees that it has complied and will continue to comply with all applicable
Anti-Corruption Laws in connection with this Agreement.
(i)    Each Party represents and warrants that no payments of money or anything
of value have been or will be offered, promised, or paid, whether directly or
indirectly, by any of its directors, officers, employees, Affiliates, or third
party representatives to any Government Official in connection with this
Agreement: (a) to influence any official act or decision of any Government
Official; (b) to induce any Government Official to do or omit to do any act in
violation of lawful duty; (c) to secure any improper business advantage; or (d)
to obtain or retain business for, or otherwise direct business to, any Party in
connection with this Agreement.
(ii)    Each Party warrants and represents that, in connection with this
Agreement, such Party, its directors, officers, employees, and third party
representatives: (a) have not and will not request, accept, offer, promise, or
give any bribe, kickback, or other corrupt payment to any person, including any
representative of any commercial entity, in violation of any applicable
Anti-Corruption Law; and (b) have not and will not request, offer, promise, or
give any financial or other advantage to induce another person to perform a
function or activity in order to obtain or retain an improper business advantage
in any way relating to this Agreement.
(iii)    Each Party warrants and represents that (a) it does not have any
interest which directly or indirectly conflicts with its proper and ethical
performance of the Agreement, and (b) it shall maintain arms-length relations
with all Third Parties with which it deals for or on behalf of the other party
in performance of the Agreement.
(c)    Notification Of Investigations Into Potential Non-Compliance With
Applicable Anti-Corruption Laws. Each Party warrants and represents that it will
promptly inform the other party if such party, or any of its directors,
officers, employees, Affiliates, third party representatives, or Sublicensees
becomes subject to any investigation relating to any actual or potential
violation of


37
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




any applicable Anti-Corruption Law in connection with this Agreement, including
any meeting, interview, inspection, or audit requested by any Governmental Body.
(d)    Cooperation With Due Diligence And Investigations. Each Party will
provide reasonable cooperation in connection with any good faith investigation
conducted by the other party into potential violations of applicable
Anti-Corruption Laws in connection with this Agreement.
(e)    Compliance Program. Each Party will adopt, implement, and/or update and,
throughout the course of this Agreement, have, maintain, and enforce an
appropriate and risk‑based anti-corruption compliance program designed to
reasonably ensure compliance with the representations contained in this Section
9.03 of the Agreement and all applicable Anti-Corruption Compliance Laws.
(f)    Periodic Compliance Certifications. On an annual basis following the
execution of this Agreement, or as reasonably requested in good faith by the
other Party, each Party agrees to submit a compliance certificate to the other
Party which restates the representations and warranties that are set forth in
this Section 9.03 and provides certification by such Party that it has adhered,
during the period covered by the compliance certificate, to the representations
and warranties.
ARTICLE X.    
RECORD RETENTION, AUDIT AND USE OF NAME
Section 10.01    Records Retention; Audit.
(a)    Each Party shall keep or cause to be kept accurate records of account in
accordance with PRC GAAP, in the case of Fosun, and in accordance with U.S.
GAAP, in the case of Revance, showing information that is necessary for the
accurate determination of the Cost of Goods, the royalties and other payments
due under Article VI, or any other payment due hereunder. Such records or books
of account shall be kept until the [*] anniversary of December 31 of the
Calendar Year in which the Product is relevant Product is sold (in the case of
royalty or other payments due under Section 6.04) or in the period for which any
other payment hereunder is required to be made. For clarity, Fosun shall cause
its Affiliates to keep, and shall require pursuant to a written agreement that
any Sublicensee or subcontractor performing activities hereunder keep accurate
records or books of account in a manner that will permit such Party to comply
with its obligations under the foregoing sentence.
(b)    Upon the written request of the other Party, each Party shall permit a
qualified accounting firm acceptable to both Parties to inspect during regular
business hours and no more than once a year and once in any given Calendar Year,
and going back no more than [*] years preceding the current Calendar Year, all
or any part of the audited Party’s records and books necessary to check the
accuracy of any Cost of Goods calculated or payments made or required to be made
hereunder. The accounting firm shall enter into appropriate obligations with the
audited Party to treat all information it receives during its inspection in
confidence. The accounting firm shall disclose to Revance and Fosun only whether
Cost of Goods calculated or the payments made are correct and details concerning
any discrepancies, but no other information shall be disclosed to the Party
requesting the inspection. The charges of the accounting firm shall be paid by
the Party


38
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




requesting the inspection, except that if the Cost of Goods being audited have
been overcalculated, or the payments being audited have been underpaid or the
costs being reimbursed have been overstated, in each case by more than [*], the
charges will be paid by the Party whose records and books are being inspected.
Any failure by a Party to exercise its rights under this Section 10.01 with
respect to a Calendar Year within the [*] year period allotted therefor shall
constitute a waiver by such Party of its right to later object to any payments
made by the other Party under this Agreement during such Calendar Year.
Section 10.02    Publicity Review. Subject to the further provisions of this
Section 10.02, no Party shall originate any written publicity, news release, or
other announcement relating to this Agreement or to performance hereunder or the
existence of an arrangement between the Parties (collectively, “Written
Disclosure”), without the prior prompt review of a copy of the materials
proposed to be disclosed and written approval of the other Party. This
Section 10.02, shall not prohibit the disclosure under Section 7.04(a).
Notwithstanding the foregoing provisions of this Section 10.02, each Party may
make any public Written Disclosure it believes in good faith based upon the
advice of counsel is required under the Securities Laws of the United States,
Hong Kong SAR or P. R. China, or any listing or trading agreement concerning its
publicly traded securities, or under any applicable securities laws, or any rule
or order of stock exchange; provided that, prior to making such Written
Disclosure, Revance or Fosun shall where reasonably practicable provide the
other Party with a copy of the materials proposed to be disclosed and an
opportunity to promptly review and comment on the proposed Written Disclosure.
To the extent that Fosun reasonably requests that any information in the
materials proposed to be disclosed be deleted, Revance shall use reasonable
efforts to request confidential treatment of such information pursuant to Rule
406 of the Securities Act of 1933 or Rule 24b-2 of the Securities Exchange Act
of 1934, as applicable (or any other applicable regulation relating to the
confidential treatment of information) so that any information that Fosun
reasonably requests to be deleted, to the extent permitted by the applicable
government agency, are omitted from such materials. Notwithstanding the
foregoing, each Party may issue an individual press release regarding the
transaction contemplated by this Agreement; and the contents of such press
release may, in each Party’s discretion, be substantially similar to the press
release attached at Exhibit C hereto. For clarity, Revance shall have the right
to issue press releases and other public announcements regarding the Development
or Commercialization of the Product outside of the Territory without the prior
review or written approval of Fosun.
Section 10.03    Use of Names. Neither Party shall use the name, insignia,
symbol, trademark, trade name or logotype of the other Party or its Affiliates
in relation to this transaction or otherwise in any public announcement, press
release, or other public document without the prior written consent of such
other Party; provided, however, that either Party may use the name of the other
Party in any document required to be filed with any government authority,
including without limitation the FDA and the Securities and Exchange Commission,
or foreign equivalent bodies, or otherwise as may be required by Applicable Law,
provided that such disclosure shall be governed by Section 7.04. Further, the
restrictions imposed on each Party under this Section 10.03 are not intended,
and shall not be construed, to prohibit a Party from identifying the other Party
in its internal business communications, provided that any Confidential
Information in such communications remains subject to Article VII.


39
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




ARTICLE XI.    
TERM AND TERMINATION
Section 11.01    Term. The term of this Agreement shall commence as of the
Effective Date and, unless sooner terminated as provided herein, shall continue
in effect until the date on which all of Fosun’s payment obligations under
Article VI have been performed or have expired (the “Term”).
Section 11.02    Termination Rights.
(a)    Termination for Cause. Subject to the provisions of this Section 11.02,
if either Party (the “Breaching Party”) shall have committed a material breach
of any of its material obligations under this Agreement, and such material
breach shall remain uncured and shall be continuing for a period of [*] days
following the Breaching Party’s receipt of notice of such breach from the other
Party (the “Non-Breaching Party”) stating the Non-Breaching Party’s intent to
terminate this Agreement in its entirety pursuant to this Section 11.02(a) if
such breach remains uncured, then, in addition to any and all other rights and
remedies that may be available, the Non-Breaching Party shall have the right to
terminate this Agreement effective upon the expiration of such [*] day period
(subject, however, to the provisions set forth below in this Section 11.02(a)).
Notwithstanding the above, if (i) such material breach cannot reasonably be
cured within such [*] day period, (ii) the Breaching Party provides, within such
[*] day period, the Non-Breaching Party with a written detailed plan that
contains measures that can be reasonably expected to cure such breach in a time
frame reasonably acceptable to both Parties, which shall not extend beyond [*]
from the date the plan is presented to the Non-Breaching Party, and (iii) the
Breaching Party commences to perform such measures in accordance with such plan,
and (iv) the Breaching Party thereafter diligently continues to perform such
measures as detailed in such plan, then the Non-Breaching Party shall not be
entitled to terminate this Agreement (and any notice of termination issued
pursuant to the foregoing sentence shall not become effective) unless and until
the earlier of (x) the Breaching Party ceases to diligently perform such
measures despite then not having cured the breach, or (y) the Breaching Party
fails to cure the breach in the time frame agreed to by the Non-Breaching Party
in the plan, which shall not exceed [*] from the date the plan is presented to
the Non-Breaching Party.
(b)    Termination for Challenge of Licensed Patents. Prior to its expiration,
Revance may terminate this Agreement in its entirety by written notice to Fosun
if (i) Fosun or its Affiliates challenges the validity, scope or enforceability
of or otherwise opposes any Revance Patent or corresponding Patents inside or
outside the Territory and (ii) Fosun does not cause such measures to cease
within [*] days after having received written notice thereof from Revance,
requesting such measures to cease and stating Revance’s intention to terminate
this Agreement if such measures are not ceased within the prescribed time. If a
Sublicensee of Fosun challenges the validity, scope or enforceability of or
otherwise opposes any Revance Patent or corresponding Patents under which such
Sublicensee is sublicensed or corresponding Patents inside or outside of the
Territory, then Fosun shall, upon written notice from Revance terminate such
sublicense or cause the Sublicensee to cease such measures within [*] days.
Fosun shall include provisions in all agreements under which a Sublicensee
obtains a sublicense under any Revance Patent providing that if the Sublicensee


40
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




challenges the validity or enforceability of or otherwise opposes any such
Patent under which the Sublicensee is sublicensed, Fosun may terminate such
sublicense.
(c)    Termination for Insolvency. A Party may terminate this Agreement
effective immediately upon written notice to the other Party if at any time
during the Term, the other Party (the “Debtor”) (i) becomes insolvent, (ii) has
a case commenced by or against it under the Bankruptcy Code, (iii) files for or
is subject to the institution of bankruptcy, liquidation or receivership
proceedings, (iv) assigns all or a substantial portion of its assets for the
benefit of creditors, (v) has a receiver or custodian appointed for the Debtor’s
business, or (vi) has a substantial part of its business being subject to
attachment or similar process; provided, however, that in the event of any
involuntary case under the Bankruptcy Code, the first Party shall not be
entitled to terminate this Agreement pursuant to this subsection (d) if the case
is dismissed within [*] days after the commencement thereof.
(d)    Termination for Revance Change of Control. Pursuant to Section 2.07, the
Revance, or its CoC Successor if applicable, shall have the right to terminate
this Agreement based on Revance CoC in accordance with the terms of Section
2.07.
(e)    Termination for Convenience. Prior to its expiration, this Agreement may
be terminated in its entirety at any time by Fosun effective upon one hundred
and twenty (120) days (or such longer period as Fosun may elect at its sole
discretion) prior written notice to Revance.
Section 11.03    Consequences of a Fosun Triggered Termination. In the event
(a) Revance terminates this Agreement pursuant to Section 11.02(a) for Fosun’s
material breach; (b) Revance terminates this Agreement pursuant to
Section 11.02(b) for patent challenge by Fosun; (c) Revance terminates this
Agreement pursuant to Section 11.02(c) for Fosun’s insolvency; or (d) Fosun
terminates this Agreement pursuant to Section 11.02(e) (a termination as per (a)
through (d) being a “Fosun Triggered Termination”), both Revance and Fosun
shall, subject to Section 11.03(a), continue to be obligated during the
termination notice period (as applicable) to perform as far as reasonably
practicable all of its obligations under this Agreement and any other agreements
concluded between the Parties in accordance with this Agreement. If a Fosun
Triggered Termination occurs after the first Regulatory Approval of the Product
in the Territory, Fosun shall continue to use Commercially Reasonable Efforts to
Commercialize such Product in the Territory until the earlier of (i), if
applicable, the expiration of the fifteen (15) day notice period, in the event
of a termination by Fosun pursuant to Section 11.02(d); (ii) receipt of
Revance’s written notice that Fosun may cease such Commercialization activities;
or (iii), if applicable, the effective date of the termination notice issued
pursuant to Section 11.02(a), Section 11.02(b), or Section 11.02(c). In
addition, as a result of a Fosun Triggered Termination the following shall
apply:
(a)    All licenses and rights to the Revance Technology granted to Fosun
hereunder shall terminate as of the effective date of such termination, except
to the extent and for so long as is necessary to permit Fosun to finish
work-in-progress, sell any inventory of Product that remains on hand as of the
date of the termination and otherwise perform any responsibilities in connection
with any then ongoing clinical trial or other activity that cannot be terminated
as of such date under Applicable Laws, including GCP, it being agreed that all
such activities and responsibilities shall be discontinued and ceased (unless
otherwise agreed or required under Applicable Laws by


41
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




transitioning such activities and responsibilities to Revance) as promptly as
possible, subject to Applicable Laws, including GCP. Fosun shall reasonably
cooperate to transfer all responsibilities and activities related to its
Development and Commercialization activities to Revance in an orderly fashion so
as to not disrupt current Development and Commercialization efforts in the
Territory.
(b)    Each Party shall return all data, files, records and other Materials in
its possession or Control containing or comprising the other Party’s
Confidential Information to which such first Party does not retain rights
hereunder (except one copy thereof, which may be retained by the returning Party
solely for legal archive purposes). For the avoidance of doubt, Fosun shall
return all Revance Know-How and Product-related IPR (assigned under Section
8.02), including but not limited to all clinical trial data and records,
regulatory submissions and correspondence, and marketing and sales information,
all to the extent related to the Product.
(c)    Fosun shall, where permitted under Applicable Laws, as promptly as
reasonably practical transfer to Revance all INDs, BLAs, Drug Approval
Applications, Regulatory Approvals, and any other Product-related IPR with
respect to the Product in the Territory, and shall take such other actions and
execute such other instruments, assignments, and documents as may be necessary
to affect the transfer of rights hereunder to Revance. Without limiting the
generality of the foregoing, Fosun agrees to submit to the NMPA and other
Regulatory Authorities where reasonably appropriate and permitted under
Applicable Laws in jurisdictions in which any regulatory filings have been made
with respect to the Product, within ten (10) Business Days after the effective
date of such termination, a letter (with copy to Revance) notifying the NMPA and
such other Regulatory Authorities of the transfer of any regulatory filings for
the Product in such jurisdictions from Fosun to Revance. Additionally, Fosun
will provide Revance with copies of regulatory filings necessary to practice the
rights granted to it under this Section 11.03(c).
(d)    Fosun will assign (or cause its Affiliates to assign) to Revance, at
Revance’s request, all of Fosun’s (or its Affiliates’) rights and obligations
under agreements with Third Parties with respect to (i) the conduct of clinical
trials for the Product, including Agreements with CROs, clinical sites and
investigators that relate to clinical trials in support of Regulatory Approvals
in the Territory, and (ii) any other Third Party agreements involving the
Development or Commercialization of the Product, unless in each of (i) or (ii),
such agreement is not permitted to be assigned pursuant to its terms or relates
to products other than the Product, in which case Fosun will cooperate with
Revance in all reasonable respects to transfer as promptly as reasonably
practical to Revance the benefit of such contract in another mutually acceptable
manner and upon Revance’s request facilitate discussions between Revance and
such Third Parties to assist Revance in entering into a direct agreement with
such Third Parties.
(e)    To the extent they are assignable and as requested by Revance, Fosun
shall execute any documents necessary to transfer to Revance rights under any
Third Party licenses obtained by Fosun pursuant to and during the course of the
term of this Agreement for the purpose of Exploiting the Product, and Revance
shall thereafter be responsible for all costs, expenses and obligations
associated with such Third Party licenses.
(f)    Except where expressly provided for otherwise in this Agreement,
termination of this Agreement shall not relieve the Parties of any liability,
including without limitation any


42
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




obligation to make payments hereunder, which accrued hereunder prior to the
effective date of such termination, nor preclude any Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement, nor prejudice any Party’s right to obtain
performance of any obligation. In the event of such termination, this
Section 11.03 shall survive in addition to others specified in this Agreement to
survive in such event.
(g)    Fosun shall be entitled, during a period of [*] days following the Fosun
Triggered Termination, to finish any work-in-progress, unless Revance requests
the transfer thereof in accordance with the terms of Section 11.03, and to sell
any inventory of Product that remains on hand as of the date of the termination,
so long as Fosun pays to Revance the royalties applicable to said subsequent
sales in accordance with the terms and conditions set forth in this Agreement;
provided that if such termination is by Revance pursuant to Section 11.02(a),
that Fosun’s rights under this Section 11.03(g) shall be subject to Revance’s
prior written consent, which shall not be unreasonably withheld, delayed or
conditioned.
(h)    Notwithstanding anything else set forth in this Agreement, (i) Fosun
shall not have any obligations to continue any Development or Commercialization
with respect to particular doses of the Product if Fosun has terminated this
Agreement pursuant to Section 11.02(e) with reference to any material safety
concerns regarding such doses, as determined by the JDC; and (ii) should Revance
elect to pursue any Development or Commercialization of Product following any
such termination by Fosun, Revance shall - without prejudice to or limitation of
any other or further obligations under this Agreement (including Section
12.01(b)) - indemnify Fosun for any Third Party claims arising from Revance’s
Development or Commercialization after the effective date of such termination as
set forth in Section 12.01(b).
Section 11.04    Consequences of Termination (or Right to Terminate) by Fosun
for Revance’s breach or insolvency. If Fosun is entitled to terminate this
Agreement pursuant to Section 11.02(a) as a result of a material breach by
Revance or Section 11.02(c) for an insolvency or other transaction described
therein affecting Revance. Fosun may elect to terminate this Agreement subject
to the provisions set forth in Section 11.04(a), or to continue the Agreement
subject to the provisions set forth in Section 11.04(b).
(a)    If Fosun terminates the Agreement under Section 11.02(a) or under
Section 11.02(c), the terms and obligations under Section 11.03 shall apply as
if such termination were a Fosun Triggered Termination, except that (i)
notwithstanding anything set forth to the contrary in Section 11.03, Revance
shall [*] in connection with performing any of the activities [*], and (ii) [*]
the transfer or assignment of data, files, records, Materials and, if
applicable, INDs, BLAs, Drug Approval Applications, Regulatory Approvals,
Product-related IPR and any other rights granted under the above provisions in
Section 11.03, if this Agreement is terminated pursuant to Section 11.02(a) or
Section 11.02(c) [*], Revance shall [*] as if [*] or [*]; provided, however,
that the applicable [*] set forth in Section [*], subject to the remaining
subsections included in Section [*], and the provisions of Section [*] and
Section [*]; provided that [*] shall not [*] in connection with its activities
pursuant to this Agreement. The foregoing shall be in addition and without
prejudice to any other remedies that may be available to Fosun due to Revance’s
breach, including any money


43
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




damages that may be awarded to Fosun in connection with its termination pursuant
to Section 11.02(a).
(b)    If Fosun has the right to terminate this Agreement under Section 11.02(a)
or Section 11.02(c), but elects to continue this Agreement, this Agreement shall
continue in full force and effect, except that if Fosun is entitled to terminate
this Agreement under Section 11.02(a) due to Revance breach (but not if Fosun’s
right to terminate is based solely on Revance’s insolvency pursuant to Section
11.02(c)), [*] Revance shall [*], or [*].
(c)    Except where expressly provided for otherwise in this Agreement,
termination of this Agreement by either Party shall not relieve the Parties of
any liability, including without limitation any obligation to make payments
hereunder, which accrued hereunder prior to the effective date of such
termination, nor preclude any Party from pursuing all rights and remedies it may
have hereunder or at law or in equity with respect to any breach of this
Agreement, nor prejudice any Party’s right to obtain performance of any
obligation. In the event of such termination, this Section 11.04 shall survive
in addition to others specified in this Agreement to survive in such event.
(d)    Consequences of a Termination for Revance Change of Control. In the event
this Agreement is terminated pursuant to Section 2.07 and Section 11.02(d), the
terms and obligations under Section 11.03 shall apply as if such termination
were a Fosun Triggered Termination, and shall become effective upon payment to
Fosun of the full amount of economic compensation provided in Section 2.07.
Revance or its CoC Successor shall further fully compensate Fosun for any
reasonable costs or expenses incurred by itself or its Affiliates in connection
with performing any of the activities contemplated by termination under Section
11.03 and this Section 11.04(d).
Section 11.05    Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement by a Party are, and shall otherwise be deemed to be, for the
purposes of Section 365(n) of the United States Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101 of the United
States Bankruptcy Code or equivalent provisions of applicable legislation in any
other jurisdiction. The Parties agree that the Parties, as licensees of such
rights under this Agreement, shall retain and may fully exercise all of their
rights and elections under the United States Bankruptcy Code, or equivalent
provisions of applicable legislation in any other jurisdiction. The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against either Party under the Unites States Bankruptcy Code or equivalent
provisions of applicable legislation in any other jurisdiction, the Party that
is not a party to such proceeding shall be entitled to a complete duplicate of
(or complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, which, if not already in the
non-subject Party’s possession, shall be promptly delivered to it (a) upon any
such commencement of a bankruptcy proceeding upon the non-subject Party’s
written request therefor, unless the Party subject to such proceeding elects to
continue to perform all of its obligations under this Agreement, or (b) if not
delivered under subsection (a) above, following the rejection of this Agreement
by or on behalf of the Party subject to such proceeding upon written request
therefor by the non-subject Party.
Section 11.06    Surviving Rights and Obligations. The rights and obligations
set forth in this Agreement shall extend beyond the expiration or termination of
the Agreement only to the extent expressly provided for herein, or to the extent
that the survival of such rights or obligations


44
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




are necessary to permit their complete fulfillment or discharge. Without
limiting the foregoing, the Parties have identified various rights and
obligations which are understood to survive, as follows: In the event of
expiration or termination of this Agreement for any reason, the following
provisions shall survive in addition to others specified in this Agreement to
survive in such event: Article I, Article VI (outstanding payment obligations
accrued), Article VII (with the exception of Section 7.03), Article X, Article
XI, Article XII (solely as to actions arising during the term of this Agreement,
or as to activities conducted in the course of a Party’s exercise of licenses
surviving after the term of this Agreement), Article XIII and Article XIV, and
Section 4.01.
Section 11.07    Accrued Rights. Termination, relinquishment, or expiration of
the Agreement for any reason shall be without prejudice to any rights that shall
have accrued to the benefit of either Party prior to such termination,
relinquishment, or expiration, including without limitation damages arising from
any breach hereunder. Such termination, relinquishment, or expiration shall not
relieve either Party from obligations that are expressly indicated to survive
termination or expiration of the Agreement.
ARTICLE XII.    
INDEMNIFICATION
Section 12.01    Indemnification.
(a)    Fosun hereby agrees to indemnify, defend, and hold harmless Revance, its
Affiliates, and each of its and their respective employees, officers, directors
and agents from and against any and all Losses incurred by them resulting from
or arising out of or in connection with any suits, claims, actions or demands
made or brought by a Sublicensee or other Third Party (collectively, “Third
Party Claims”) against Revance, its Affiliates or their respective employees,
officers, directors or agents, that result from or arise out of: (i) the
importation, Development, or Commercialization of the Product in the Territory;
(ii) any violation of Applicable Law by Fosun, its Affiliates or Sublicensees in
performing Fosun’s obligation under this Agreement; and (iii) any material
breach by Fosun, its Affiliates or Sublicensees of Fosun’s representations,
warranties and/or obligations under this Agreement; except in any case, to the
extent such Losses are Losses for which Revance has an obligation to indemnify
Fosun, its Affiliates or their respective employees, officers, directors or
agents pursuant to Section 12.01(b), as to which Losses each Party shall
indemnify the other to the extent of their respective liability for such Losses.
(b)    Revance hereby agrees to indemnify, defend and hold harmless Fosun, its
Affiliates, and each of its and their respective employees, officers, directors
and agents from and against any and all Losses incurred by them resulting from
or arising out of or in connection with any Third Party Claims against Fosun,
its Affiliates or their respective employees, officers, directors or agents,
that result from or arise out of: (i) the Manufacture, Development or
Commercialization of Product outside the Territory; (ii) any violation of
Applicable Law by Revance or its Affiliates in performing Revance’s obligations
under this Agreement; and (iii) any material breach by Revance or its Affiliates
of Revance’s representations, warranties and/or obligations under this
Agreement; except in any case, to the extent such Losses are Losses for which
Fosun has an obligation to indemnify Revance, its Affiliates or their respective
employees, officers, directors or agents pursuant to Section 12.01(a),


45
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




as to which Losses each Party shall indemnify the other to the extent of their
respective liability for such Losses.
Section 12.02    Mechanism.
(a)    In the event that a Party (the “Indemnified Party”) is seeking
indemnification under Section 12.01(a) or Section 12.01(b), it shall notify the
other Party (the “Indemnifying Party”) in writing of the relevant Third Party
Claim and the relevant Loss for which indemnification is being sought as soon as
reasonably practicable after it becomes aware of such claim. Each such notice
shall contain a description of the Third Party Claim and the nature and amount
of the Loss claimed (to the extent that the nature and amount of such Loss is
known at such time). The Indemnified Party shall furnish promptly to the
Indemnifying Party copies of all papers and official documents received in
respect of any such Third Party Claim or Losses. For the avoidance of doubt, all
indemnification claims in respect of a Party, its Affiliates, and each of its
and their respective employees, officers, directors and agents shall be made
solely by such Party to this Agreement. The Indemnified Party shall permit the
Indemnifying Party to assume direction and control of the defense of the
relevant Third Party Claim (including without limitation the right to settle the
claim solely for monetary consideration), and shall cooperate as requested (at
the expense of the Indemnifying Party) in the defense of the claim. The
assumption of the defense of a Third Party Claim by the Indemnifying Party shall
not be construed as an acknowledgement that the Indemnifying Party is liable to
indemnify any Indemnified Party in respect of the Third Party Claim, nor shall
it constitute a waiver by the Indemnifying Party of any defenses it may assert
against any Indemnified Party’s claim for indemnification.
(b)    Notwithstanding Section 12.01, the failure to give timely notice to the
Indemnifying Party shall not release the Indemnifying Party from any liability
to the Indemnified Party to the extent the Indemnifying Party is not prejudiced
thereby and, for the avoidance of doubt, the Indemnifying Party shall not be
liable to the extent any Loss is caused by any delay by the Indemnified Party in
providing such notice. Notwithstanding the provisions of Section 12.02(a)
requiring the Indemnified Party to tender to the Indemnifying Party the
exclusive ability to defend such claim, if the Indemnifying Party declines to or
fails to timely assume control of the relevant Third Party Claim, the
Indemnified Party shall be entitled to assume such control, conduct the defense
of, and settle such claim, all at the sole costs and expense of the declining or
failing Party; provided, however, that neither Party shall settle or dispose of
any such claim in any manner that would adversely affect the rights or interests
or admit fault, of the other Party without the prior written consent of such
other Party, which shall not be unreasonably withheld, delayed or conditioned.
Each Party, at the other Party’s expense and reasonable request, shall cooperate
with such other Party and its counsel in the course of the defense or settlement
of any such claim, such cooperation to include without limitation using
reasonable efforts to provide or make available documents, information, and
witnesses.
Section 12.03    Mitigation of Loss. Each Indemnified Party shall take and shall
ensure that its Affiliates take all such reasonable steps and action as are
reasonably necessary or as the Indemnifying Party may reasonably require in
order to mitigate any claims (or potential losses or


46
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




damages) under this Article XII. Nothing in this Agreement shall or shall be
deemed to relieve any Party of any common law or other duty to mitigate any
losses incurred by it.
Section 12.04    Insurance. Both Parties shall use Commercially Reasonable
Efforts, at their own discretion, to procure and maintain insurance, including
product liability insurance, with respect to its activities hereunder and which
is consistent with normal and customary in the pharmaceutical industry generally
for Persons similarly situated, and shall upon request provide the other Party
with a copy of its policies of insurance in that regard, along with any
amendments and revisions thereto. Each party shall still be responsible for its
liability at its own risk whether it does or doesn’t procure or maintain such
insurance. Such insurance shall not be construed to create a limit of both
Party’s liability with respect to its indemnification obligations under this
Article XII.
ARTICLE XIII.    
DISPUTE RESOLUTION
Section 13.01    Referral of Disputes to the Parties Senior Executives. Subject
to Section 3.05, in the event of any dispute between the Parties arising out of
or in connection with this Agreement, either Party may, by written notice to the
other, have such dispute referred to the Senior Executives for attempted
resolution by good faith negotiations within [*] days after such notice is
received.
Section 13.02    Mechanism.
(a)    If (i) Revance at any time has a good faith belief that Fosun may be in
material breach of its obligations [*], (ii) Revance has notified Fosun of its
belief in writing and the Parties are not in agreement as to whether or not such
breach [*] exists, and (iii) the Parties have not resolved the dispute through
good faith negotiations pursuant to Section 13.01 within the prescribed time,
then Revance shall have the right (but not the obligation) to request, through
written notice to Fosun (a “Mediation Notice”) within [*] days after the expiry
of the time period set forth in Section 13.01, that the Parties shall attempt in
good faith to settle such dispute by mediation administered by the [*] under its
then-current [*] Mediation Rules, as such rules may be modified by this Section
13.02(a) or otherwise by subsequent written agreement of the Parties. For
clarity, Revance shall not be obligated to exercise its right to initiate
mediation pursuant to this Section 13.02(a) before initiating arbitration
pursuant to Section 13.02(b), or before notifying Fosun that it is exercising
its right of termination under Section 11.02(a). If Revance elects to exercise
its right to initiate mediation within the prescribed time, then the following
shall apply: If the Parties are unable to reach agreement on the selection of
the mediator within [*] Business Days after Fosun’s receipt of the Mediation
Notice from Revance, then either or both Parties shall immediately request the
[*] to select a mediator with the requisite background, experience and expertise
in the biopharmaceutical industry to assist the Parties in resolving the dispute
amicably. The place of mediation shall be [*], and all negotiations and
communications shall be in English. The Parties shall have the right to be
represented by counsel during the mediation. Each Party shall bear its own costs
and expenses and attorneys’ fees, and the Parties shall share equally all costs
of engaging such mediator and using the [*] to mediate such matter. Any
decisions or recommendations of the mediator shall be confidential and
non-binding on the Parties. If the Parties are unable to resolve the dispute
through mediation pursuant to this Section 13.02(a) within a period of [*] days
following Fosun’s receipt of the Mediation


47
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Notice from Revance, then Revance or Fosun shall thereafter have the right to
refer the dispute to arbitration pursuant to Section 13.02(b) or notify Fosun
that it is exercising its right of termination under Section 11.02(a).
(b)    Subject to Section 13.01 and Section 13.01(a), any dispute, controversy
or claim arising out of or relating to this Agreement, including the existence,
negotiation, validity, formation, interpretation, breach, performance or
application of this Agreement shall be settled by binding arbitration
administered by the [*] in accordance with its then-current [*] Arbitration
Rules, as such rules may be modified by this Section 13.02(b) or otherwise by
subsequent written agreement of the Parties. The number of arbitrators shall be
three (3), of whom the Parties shall select one (1) each. The two arbitrators so
selected will select the third and final arbitrator. If the arbitrators selected
by the Parties are unable or fail to agree upon the third arbitrator, the [*]
shall select the third arbitrator. The place of arbitration shall be [*], and
all proceedings and communications shall be in English. The Parties shall have
the right to be represented by counsel. Any judgment or award rendered by the
arbitrators shall be final and binding on the Parties. The Parties agree that
such judgment or award may be enforced in any court of competent jurisdiction.
The cost of the arbitration, including the fees of the arbitrators, shall be
borne by the Party the arbitrators determine has not prevailed in the
arbitration.
Section 13.03    Preliminary Injunctions. Notwithstanding anything to the
contrary, a Party may seek a temporary restraining order or a preliminary
injunction from any court of competent jurisdiction in order to prevent
immediate and irreparable injury, loss, or damage on a provisional basis,
pending the decision of the arbitrator(s) on the ultimate merits of any dispute.
Section 13.04    Patent Disputes. Notwithstanding anything to the contrary, any
and all issues regarding the scope, inventorship, construction, validity, or
enforceability of Patents shall be determined arbitration administered by the
[*] Arbitration under the local patent laws of the jurisdictions having issued
the Patents in question.
Section 13.05    Confidentiality. All proceedings and decisions of a mediator or
arbitrator(s) in connection with proceedings pursuant to Section 13.02 shall be
deemed Confidential Information of each of the Parties and shall be subject to
Article VII.
ARTICLE XIV.    
MISCELLANEOUS
Section 14.01    Assignment; Performance by Affiliates.
(a)    Neither Party may assign any of its rights or obligations under this
Agreement in any country in whole or in part without the prior written consent
of the other Party, except that each Party shall have the right, without such
consent, (i) to perform any of its obligations and exercise any of its rights
under this Agreement through, and to assign all of its rights and obligations
under this Agreement to, any of its Affiliates, provided that such performance
or exercise by such Affiliate, or such assignment, as applicable, could not
reasonably be expected to subject the other Party to any adverse Tax
consequences with regard to any payments under this Agreement; and (ii) on
written notice to the other party, to assign all of its rights and obligations
under this Agreement to a non-


48
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Affiliate successor in interest, whether by Change of Control, merger,
consolidation, reorganization, acquisition, stock purchase, asset purchase or
other similar transaction, to all or substantially all of the business to which
this Agreement relates; however, provided that both under (i) and (ii) the
assignees shall have at least the same capability and capacity of such Party to
perform any obligations and exercise any rights under this Agreement. In the
event that a Party performs its obligations or exercises its rights under this
Agreement through an Affiliate (without having assigned all of its rights and
obligations to such Affiliate as permitted under this Section 14.01), doing so
shall not relieve the relevant Party of its responsibilities for the performance
of its obligations under this Agreement, and the relevant Party shall remain
responsible for the performance by its Affiliates and shall cause its Affiliates
to comply with the provisions of this Agreement in connection with such
performance).
(b)    This Agreement shall survive any succession of interest permitted
pursuant to Section 14.01(a)(ii), whether by Change of Control, merger,
consolidation, reorganization, acquisition, stock purchase, asset purchase or
other similar transaction, provided, that, in the event of such merger,
consolidation, reorganization, acquisition, stock purchase, asset purchase or
other similar transaction, no Intellectual Property Rights of the acquiring
corporation shall be included in the technology licensed hereunder, unless such
Intellectual Property Rights arise as a result of the performance of this
Agreement by such corporation after such transaction becomes effective.
(c)    This Agreement shall be binding upon and inure to the benefit of the
successors, and permitted assigns of the Parties. Any assignment not in
accordance with this Agreement shall be void.
Section 14.02    Force Majeure. In this Agreement, “Force Majeure” means an
event which is beyond a non-performing Party’s reasonable control, including an
act of God, strike, lock-out or other industrial/labor disputes (whether
involving the workforce of the Party so prevented or of any other Person), war,
riot, civil commotion, terrorist act, epidemic, quarantine, fire, flood, storm,
earthquake, natural disaster or compliance with any law or governmental order,
rule, regulation or direction, whether or not it is later held to be invalid. A
Party that is prevented or delayed in its performance under this Agreement by an
event of Force Majeure (a “Force Majeure Party”) shall, as soon as reasonably
practical but no later than ten (10) days after the occurrence of a Force
Majeure event, give notice in writing to the other Party specifying the nature
and extent of the event of Force Majeure, its anticipated duration and any
action being taken to avoid or minimize its effect. Subject to providing such
notice and to this Section 14.02, the Force Majeure Party shall not be liable
for delay in performance or for non‑performance of its obligations under this
Agreement, in whole or in part, except as otherwise provided in this Agreement,
where non-performance or delay in performance has resulted from an event of
Force Majeure. The suspension of performance allowed hereunder shall be of no
greater scope and no longer duration than is reasonably required and the Force
Majeure Party shall exert all reasonable efforts to avoid or remedy such Force
Majeure.
Section 14.03    Further Actions. Each Party agrees to execute, acknowledge, and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.


49
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Section 14.04    Notices. All notices, requests, waivers and other
communications made hereunder shall be in writing and shall be deemed given (a)
upon delivery, if delivered personally; (b) upon confirmation of receipt, if by
electronic mail during normal business hours of the recipient, and if not sent
during normal business hours, then on the recipient’s next Business Day, (c)
seven (7) Business Days after deposit in the mail as registered or certified
mail (unless earlier return receipt requested), (d) three (3) Business Days
after deposit with postage prepaid, or sent by internationally recognized
overnight delivery service that maintains earlier records of delivery, to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice; provided, that notices of a change of address
shall be effective only upon receipt thereof).
If to Revance, addressed to:    
Revance Therapeutics, Inc.
7555 Gateway Boulevard
Newark, California 94560
Attention: Mukul Agarwal, VP Business Development
Email: magarwal@revance.com


With a copy to:    
O’Melveny & Myers LLP
2765 Sand Hill Road
Menlo Park, California 94025
Attention: Portia Ku, Esq.
Email: pku@omm.com


If to Fosun, addressed to:
Strategic Product Development Center
Shanghai Fosun Pharmaceutical Industrial Development Co., Ltd.
Building A, 1289 Yishan Road
Minhang District, Shanghai 200233
P.R.China
Attention: Ning Yuan, General Manager
Email: yuann@fosunpharma.com


Section 14.05    Waiver. Except as specifically provided for herein, the waiver
from time to time by either of the Parties of any of their rights or their
failure to exercise any remedy shall not operate or be construed as a waiver of
any other of such Party’s rights or remedies provided in this Agreement.
Section 14.06    Severability. If any term, covenant or condition of this
Agreement or the application thereof to any Party or circumstance shall, to any
extent, be held to be invalid or unenforceable, then (a) the remainder of this
Agreement, or the application of such term, covenant, or condition to Parties or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term, covenant, or condition of this
Agreement shall be valid and be enforced to the fullest extent permitted by law,
and (b) the Parties covenant


50
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




and agree to renegotiate any such term, covenant, or application thereof in good
faith in order to provide a reasonably acceptable alternative to the term,
covenant, or condition of this Agreement or the application thereof that is
invalid or unenforceable, it being the intent of the Parties that the basic
purposes of this Agreement are to be effectuated.
Section 14.07    Governing Law. This Agreement shall be governed by and
interpreted under the laws of the State of New York, USA, without giving effect
to any conflict of law principle that would otherwise result in the application
of the laws of any State or jurisdiction other than the State of New York, USA.
Section 14.08    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 14.09    Entire Agreement. This Agreement, including without limitation
all exhibits attached hereto, sets forth all the covenants, promises,
agreements, warranties, representations, conditions, and understandings between
the Parties and supersedes and terminates all prior and contemporaneous
agreements and understanding between the Parties, including without limitation
the agreements and amendments set forth in Section 7.06. There are no covenants,
promises, agreements, warranties, representations, conditions, or
understandings, either oral or written, between the Parties other than as set
forth in this Agreement. No subsequent alteration, amendment, change, or
addition to this Agreement shall be binding upon the Parties unless reduced to
writing and signed by the respective authorized officers of the Parties.
Section 14.10    Limitation of Liability. EXCEPT IN CIRCUMSTANCES OF GROSS
NEGLIGENCE OR INTENTIONAL MISCONDUCT BY A PARTY OR ITS AFFILIATES, OR WITH
RESPECT TO THIRD PARTY CLAIMS UNDER Section 12.01, IN NO EVENT SHALL EITHER
PARTY OR ITS RESPECTIVE AFFILIATES AND SUBLICENSEES BE LIABLE FOR SPECIAL,
INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, WHETHER IN CONTRACT, WARRANTY,
TORT, STRICT LIABILITY, OR OTHERWISE, INCLUDING BUT NOT LIMITED TO LOSS OF
PROFITS, REVENUE, MILESTONES OR ROYALTIES. This Section 14.10 shall not limit
either Party’s obligations under Article XII.
Section 14.11    No Partnership. It is expressly agreed that the relationship
between Revance and Fosun shall not constitute a partnership, joint venture, or
agency. Neither Revance nor Fosun shall have the authority to make any
statements, representations, or commitments of any kind, or to take any action,
which shall be binding on the other Party, without the prior consent of such
other Party to do so.
[SIGNATURE PAGE FOLLOWS]


51
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




[SIGNATURE PAGE]


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in duplicate by their respective duly authorized officers or representatives.
Revance Therapeutics Inc.


By: /s L. Daniel Browne    
Name: L. Daniel Browne    
Title: President & Chief Executive Officer


Shanghai Fosun Pharmaceutical Industrial Development Co., Ltd.


By: /s/ Yifang Wu    
Name: Yifang Wu    
Title: President    




52
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------







EXHIBIT A
(Revance Patents)

Ref. No.
Country
Title
Patent
Application No.
Int’l
Filing Date
Patent No.
Expiration
Date
Status
[*]
[*]
[*]
[*]
[*]
[*]
[*]





[Exhibit A to License Agreement]
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------





EXHIBIT B
(Fosun Affiliates)


[*]








[Exhibit B to License Agreement]
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------





EXHIBIT C
(Draft Press Release Attached)


[Exhibit C to License Agreement]
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------








rvnc1231201810kex1042_image.jpg [rvnc1231201810kex1042_image.jpg]


Revance Announces China Market License Agreement with Fosun Pharma for RT002


– Upfront payment of $30 million, plus potential milestone payment and tiered
royalties on future sales –


NEWARK, Calif., December 4 - Revance Therapeutics, Inc. (NASDAQ:RVNC), a
biotechnology company developing next- generation neuromodulators for use in
treating aesthetic and therapeutic conditions, today announced that the company
has entered into a license agreement with Shanghai Fosun Pharmaceutical
Industrial Development Co., Ltd., (Fosun Pharma Industrial), a wholly-owned
subsidiary of Shanghai Fosun Pharmaceutical (Group) Co., Ltd (Fosun Pharma),
providing Fosun Pharma Industrial with the exclusive rights to develop and
commercialize Revance’s proprietary DaxibotulinumtoxinA for Injection (RT002) in
mainland China, Hong Kong and Macau (the Territory). RT002 is a novel,
long-lasting neuromodulator in development for the treatment of aesthetic
conditions, including glabellar and upper facial lines, and neuroscience
conditions including cervical dystonia, plantar fasciitis, adult upper limb
spasticity and chronic migraine.


Under the terms of the agreement, Revance will receive an upfront payment of $30
million within 30 business days of entering into the license agreement and is
eligible to receive additional potential development and sales milestone
payments of up to $230.5 million, as well as tiered low-double-digit to
high-teen royalty payments on future net sales. Fosun Pharma Industrial will be
responsible for conducting necessary clinical studies, marketing and sales in
the Territory, while Revance will be responsible for manufacturing drug
substance and finished drug product for both the clinical and commercial
activities in the Territory. There will be no transfer of intellectual property.


"Fosun Pharma is one of the leading healthcare companies in China, with the
expertise and access to reach both the aesthetics and therapeutic markets. We
see Fosun Pharma as an ideal partner to commercialize RT002 in the fast-growing
Chinese market for neuromodulators, " said Dan Browne, president and chief
executive officer at Revance. Fosun Pharma already has a growing portfolio of
products in facial aesthetics where we plan to gain the first approval for
RT002, backed by assets in a broad range of important therapeutics indications.
We look forward to working with the Fosun Pharma team on the clinical,
regulatory and commercial pathways to introduce RT002 in this important,
developing geography."


"We are pleased to partner with Revance to bring a truly next generation
neuromodulator to China," said Yifang Wu, president and chief executive officer
of Fosun Pharma, the parent company of Fosun Pharma Industrial. "At Fosun
Pharma, our values are based on the care for life, innovation, excellence and
sustained partnership. Revance shares those values. The safety profile, high
response rates and long duration of effect provides consumers and patients with
an improved experience and gives us the confidence that RT002 will be a highly
effective neuromodulator treatment."


About RT002


DaxibotulinumtoxinA for Injection (RT002) is an investigational product and the
first neuromodulator with long-acting duration. It is a novel, next-generation
neuromodulator in development for the treatment of aesthetic indications and a
number of potential therapeutic conditions, including movement disorders, pain
and other neuroscience-based targets. RT002 is the only neuromodulator using a
Revance proprietary stabilizing excipient peptide technology in its formulation,
which results in high efficacy, long duration and provides two-year product
stability requiring no refrigeration. RT002 is the first and only botulinum
toxin product sourced, processed and manufactured in the US and formulated
without human blood- derived products or manufactured using animal-derived
proteins.


[Exhibit C to License Agreement]
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------








Revance has four active clinical programs for RT002 injectable under way. The
SAKURA 1, SAKURA 2 and SAKURA 3 trials to treat glabellar lines are complete.
For cervical dystonia, the company was granted orphan drug designation from the
FDA and initiated a Phase 3 program in mid-2018. The company plans to announce
first patient dosing for Phase 2 trials for RT002 for the management of plantar
fasciitis and for adult upper limb spasticity before year-end 2018.


About Shanghai Fosun Pharmaceutical (Group) Co., Ltd.


Established in 1994, Shanghai Fosun Pharmaceutical (Group) Co., Ltd. (stock
code: 600196.SH, 02196.HK) is a leading healthcare group in the People’s
Republic of China. Adhering to the mission of improving human health, Fosun
Pharma’s business covers all key sectors of healthcare industry chain, including
pharmaceutical manufacturing and R&D, healthcare services, medical devices and
medical diagnosis, as well as pharmaceutical distribution and retail. Fosun
Pharma always regards innovation as the driving force for its business growth.
The company continuously optimized its pharmaceutical R&D system that integrates
biosimilars and innovative drugs and has established international R&D teams in
China, the United States, India, etc., forming a globally interactive R&D
system. Fosun Pharma maintains a national recognized enterprise technology
center and establishes innovative chemical drugs platform, biologics platform,
high-value generic drugs platform and cell-therapy platform. At present, Fosun
Pharma maintains the leading position with its core products in various
therapeutic areas, including oncology, cardiovascular system, central nervous
system, blood system, metabolism and alimentary system and anti-infection. All
products occupy the leading position in each market segment.


About Revance Therapeutics, Inc.
Revance Therapeutics is an emerging Silicon Valley biotechnology leader
developing neuromodulators for the treatment of aesthetic and therapeutic
conditions. Revance uses a unique proprietary, stabilizing excipient peptide
technology to create novel, differentiated therapies. The company’s lead
compound, DaxibotulinumtoxinA for Injection (RT002), is in clinical development
for a broad range of aesthetic and therapeutic indications, including glabellar
lines, cervical dystonia, plantar fasciitis, upper limb spasticity and chronic
migraine. RT002 has the potential to be the first long-acting neuromodulator.
The company is advancing a robust pipeline of injectable and topical
formulations of daxibotulinumtoxinA. More information on Revance may be found at
www.revance.com.
“Revance Therapeutics” and the Revance logo are registered trademarks of Revance
Therapeutics, Inc.
Forward-Looking Statements
This press release contains forward-looking statements, including statements
related to the anticipated receipt of payments and potential receipt of
development and sales milestones, as well as royalties on potential future sales
of RT002 under the license with Fosun Pharma; the timing and conduct of
regulatory, developmental and commercial activities to be conducted under the
license with Fosun Pharma; the process and timing of, and ability to complete,
current and anticipated future clinical development of our investigational drug
product candidates, the initiation, design, timing and results of our clinical
studies, and related results and reporting of such results, including the SAKURA
3 study of RT002; statements about our business strategy, timeline and other
goals and market for our anticipated products, plans and prospects; including
our pre- commercialization plans for RT002 to treat glabellar (frown) lines; and
statements about our ability to obtain regulatory approval with respect to our
drug; and potential benefits of our drug product candidates and our excipient
peptide and other technologies.


Forward-looking statements are subject to risks and uncertainties that could
cause actual results to differ materially from our expectations. These risks and
uncertainties include, but are not limited to: the fact that we may not receive
any milestone, royalty or other payments from Fosun Pharma, our dependence on
Fosun Pharma to timely and successfully develop and commercialize RT002 in the
China market, that we may not obtain the anticipated financial and other
benefits of the license


[Exhibit C to License Agreement]
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




agreement with Fosun Pharma; the outcome, cost, and timing of our product
development activities and clinical trials; the uncertain clinical development
process, including the risk that clinical trials may not have an effective
design or generate


[Exhibit C to License Agreement]
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




positive results; our ability to obtain and maintain regulatory approval of our
drug product candidates; our ability to obtain funding for our operations; our
plans to research, develop, and commercialize our drug product candidates;
unanticipated costs or delays in research, development, and commercialization
efforts; the size and growth potential of the markets for our drug product
candidates; our ability to successfully commercialize our drug product
candidates and the timing of commercialization activities; our ability to
develop sales and marketing capabilities; the accuracy of our estimates
regarding expenses, future revenues, capital requirements and needs for
financing; our ability to continue obtaining and maintaining intellectual
property protection for our drug product candidates; and other risks. Detailed
information regarding factors that may cause actual results to differ materially
from the results expressed or implied by statements in this press release may be
found in Revance’s periodic filings with the Securities and Exchange Commission
(the "SEC"), including factors described in the section entitled "Risk Factors"
of our quarterly report on Form 10-Q filed November 2, 2018. These
forward-looking statements speak only as of the date hereof. Revance disclaims
any obligation to update these forward-looking statements.




###


Contacts for Revance
INVESTORS
Revance Therapeutics, Inc.:
Jeanie Herbert (714) 325-3584
jherbert@revance.com


or


Burns McClellan, Inc.:
Ami Bavishi (212) 213-0006
abavishi@burnsmc.com


or


MEDIA
General Media:
TOGORUN:
Mariann Caprino (917) 242-1087
m.caprino@togorun.com




or


Trade Media: Nadine Tosk (504) 453-8344
nadinepr@gmail.com


[Exhibit C to License Agreement]
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------








Contact for Fosun Pharma
Anjiang Liu (646) 490-9833
liuanj@fosunpharma.com




Source: Revance Therapeutics, Inc.




[Exhibit C to License Agreement]
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------






EXHIBIT D
(List of JDC Members)
Revance Initial List of JDC Members:
•
Chief Operating Officer or SVP Clinical Development

•
VP Business Development/Alliance Management

•
General Counsel



Fosun Initial List of JDC Members:
•
Chief Medical Officer

•
Vice General Manager Business Development Department

•
Head of Regulatory Affairs









[Exhibit D to License Agreement]
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------






EXHIBIT E
(Cost of Goods Condition)
The Cost of Goods for a vial of Product supplied for Commercialization purposes
[*], subject to [*], provided that [*].




[Exhibit E to License Agreement]
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.